

 








 
AMENDED AND RESTATED LOAN AGREEMENT
 
 
BY AND BETWEEN
 
 
M&I MARSHALL & ILSLEY BANK
 
 
AND
 
 
TWIN DISC, INCORPORATED
 
 
DATED AS OF MAY 13, 2011

QB\12759948.5
   

 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page



ARTICLE 1
 
THE LOANS
 
1.1
Revolving Credit Loans
2
1.2
[Reserved]
2
1.3
Commitment Fee
2
1.4
Interest
2
1.5
Interest Options
2
1.6
Notice of Borrowing
3
1.7
Warranty
3
1.8
Payments
3
1.9
Use of Proceeds
4
1.10
Optional Prepayments; Reduction or Termination
4
1.11
Recordkeeping
5
1.12
Increased Costs
5
1.13
Deposits Unavailable or Interest Rate Unascertainable
6
1.14
Change in Law Rendering LIBOR Loans Unlawful
6
1.15
Discretion of M&I as to Manner of Funding
6
1.16
Letters of Credit
6

 
ARTICLE 2
 
 
CONDITIONS
 
2.1
General Conditions
7
2.2
Deliveries at Closing
7

 
ARTICLE 3
 
 
REPRESENTATIONS AND WARRANTIES
 
3.1
Organization and Qualification; Subsidiaries
8
3.2
Financial Statements
9
3.3
Authorization; Enforceability
9
3.4
Absence of Conflicting Obligations; Defaults
9
3.5
Taxes
9
3.6
Absence of Litigation
9
3.7
Indebtedness
10
3.8
Title to Property
10
3.9
ERISA
10
3.10
Fiscal Year
10
3.11
Compliance With Laws
10
3.12
Dump Sites
10
3.13
Tanks
11
3.14
Other Environmental Conditions
11
3.15
Environmental Judgments, Decrees and Orders
11
3.16
Environmental Permits and Licenses
11
3.17
Use of Proceeds; Margin Stock
11
3.18
Investment Company
11
3.19
Accuracy of Information
12
3.20
Offering of Notes
12

 
ARTICLE 4
 
 
NEGATIVE COVENANTS
 
4.1
Loans
12
4.2
Liens
12
4.3
Indebtedness
12
4.4
Consolidation or Merger
12
4.5
Disposition of Assets
12
4.6
Investments
13
4.7
Restricted Payments
13
4.8
Transactions with Affiliates
13
4.9
Guarantees
13
4.10
Change in Control
13
4.11
Capital Expenditures
13

 
ARTICLE 5
 
 
AFFIRMATIVE COVENANTS
 
5.1
Payment
13
5.2
Corporate Existence; Properties; Ownership
13
5.3
Licenses
14
5.4
Reporting Requirements
14
5.5
Taxes
15
5.6
Inspection of Properties and Records
15
5.7
Reference in Financial Statements
15
5.8
Compliance with Laws
15
5.9
Compliance with Agreements
15
5.10
Notices
16
5.11
Insurance
17
5.12
New Subsidiaries; Acquisitions
17
5.13
Financial Covenants
17
5.14
Most Favored Lender
18

 
ARTICLE 6
 
 
REMEDIES
 
6.1
Acceleration
19
6.2
M&I’s Right to Cure Default
19
6.3
Remedies Not Exclusive
19
6.4
Setoff
20
6.5
Cash Collateral
20

 
ARTICLE 7
 
 
DEFINITIONS
 
7.1
Definitions
20
7.2
Interpretation
31

 
ARTICLE 8
 
 
MISCELLANEOUS
 
8.1
Expenses and Attorneys’ Fees
32
8.2
Assignability; Successors
32
8.3
Survival
32
8.4
Governing Law
32
8.5
Counterparts; Headings
32
8.6
Entire Agreement
33
8.7
Notices
33
8.8
Amendment
33
8.9
Taxes
33
8.10
Severability
34
8.11
Indemnification
34
8.12
Participation
34
8.13
Inconsistent Provisions
34
8.14
WAIVER OF RIGHT TO JURY TRIAL
34
8.15
TIME OF ESSENCE
34
8.16
SUBMISSION TO JURISDICTION; SERVICE OF PROCESS
34
8.17
USA Patriot Act
35




QB\12759948.5
 
 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)





SCHEDULES


Schedule 3.1
Borrower’s Subsidiaries and the Borrower’s Percentage Ownership of Each
Schedule 3.6
Litigation
Schedule 3.12
Dump Sites
Schedule 3.13
Tanks
Schedule 3.14
Other Environmental Conditions
Schedule 3.15
Environmental Judgments, Decrees and Orders
Schedule 7.1
Existing Indebtedness and Liens





EXHIBITS


Exhibit A
Certificate of the Secretary of Borrower
Exhibit B
Officer’s Certificate
Exhibit C
Revolving Credit Note


QB\12759948.5
 
 



 
 

--------------------------------------------------------------------------------

 



 
AMENDED AND RESTATED LOAN AGREEMENT
 
THIS AMENDED AND RESTATED LOAN AGREEMENT is made as of May 13, 2011, by and
between M&I MARSHALL & ILSLEY BANK, a Wisconsin banking corporation (“M&I”), and
TWIN DISC, INCORPORATED, a Wisconsin corporation (“Borrower”).
 
This Amended and Restated Loan Agreement amends and restates in its entirety
that Loan Agreement dated as of December 19, 2002, as amended prior to the date
hereof (as so amended and restated, the “Existing Loan Agreement”), by and
between M&I and Borrower.
 
This Amended and Restated Loan Agreement amends and restates and supersedes in
its entirety the Existing Loan Agreement.  As of the Closing Date, all principal
and all accrued and unpaid interest under the Existing Loan Agreement shall be
refinanced and paid with the proceeds of the Loans under this Loan
Agreement.  As of the Closing Date, provided all conditions set forth in Section
2.2 hereof are met, new Revolving Credit Loans shall be made by M&I to Borrower
pursuant to this Loan Agreement and such new indebtedness shall be evidenced by
the Revolving Credit Note issued under this Loan Agreement.
 
The Existing Loan Agreement is hereby amended by deleting all of the terms and
provisions therein contained and placing in lieu thereof the terms and
conditions contained in this Loan Agreement, it being expressly understood and
agreed that all references to the “Loan Agreement” in all agreements,
instruments and other documents shall hereafter refer to this Amended and
Restated Loan Agreement.  The Note and the Loan Documents (as such terms are
defined herein) and all other documents, instruments and materials heretofore
executed and delivered pursuant to the Existing Loan Agreement are deemed
amended hereby to refer to, and conform to the changes made by, this Loan
Agreement, it being expressly understood and agreed that all references in such
documents, instruments and materials to the Loan Agreement shall hereafter refer
to this Amended and Restated Loan Agreement.  The terms of this Loan Agreement
shall become effective as of the Closing Date.  Upon the Closing Date, any
Letters of Credit outstanding under the Existing Loan Agreement shall be Letters
of Credit outstanding under this Loan Agreement.  Substantially concurrently
herewith, Borrower is executing and delivering to M&I the Note hereinafter
identified and defined.  Upon satisfaction of the conditions precedent to
effectiveness set forth herein (i) the existing loans evidenced by the note for
the revolving credit loans under the Existing Loan Agreement shall be refinanced
and paid by the new indebtedness being made under this Loan Agreement and shall
be evidenced by the Revolving Credit Note issued under this Loan Agreement, (ii)
in addition, the new indebtedness and the Revolving Credit Loans made pursuant
to this Loan Agreement shall be evidenced by the Revolving Credit Note issued
under this Loan Agreement, and (iii) the Letters of Credit issued and
outstanding under the Existing Loan Agreement shall automatically, without
further action on the part of M&I or Borrower, be deemed Letters of Credit
issued under this Loan Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed
that the Existing Loan Agreement is amended and restated in its entirety to read
as follows:
 
ARTICLE 1                      
 


 
THE LOANS
 
1.1 Revolving Credit Loans.  From time to time on or after the Closing Date and
prior to the Revolving Credit Termination Date and subject to the terms and
conditions set forth in this Loan Agreement, M&I agrees to make Revolving Credit
Loans to Borrower.  The aggregate amount of Revolving Credit Loans outstanding
at any one time shall never exceed the Revolving Credit Commitment.  Upon
request of M&I, Borrower shall confirm in writing the making of any and all
Revolving Credit Loans.  All Revolving Credit Loans shall be evidenced by the
Revolving Credit Note, Borrower being obligated, however, to pay the amount of
Revolving Credit Loans actually made (including any over-advances), together
with interest on the amount which remains outstanding from time to
time.  Borrower may borrow, repay and reborrow under this Section 1.1 subject to
the terms and conditions of this Loan Agreement.  The Revolving Credit Note
shall mature on the Revolving Credit Termination Date.
 
1.2 [Reserved].
 
1.3 Commitment Fee.  As consideration for the Revolving Credit Commitment,
Borrower agrees to pay to M&I on the last Business Day of each calendar quarter
prior to the Revolving Credit Termination Date, commencing on June 30, 2011, and
on the Revolving Credit Termination Date, an unused fee equal to the Add-On
applicable to the Commitment Fee per year on the daily average unused amount of
the Revolving Credit Commitment during the preceding quarter or other applicable
period.
 
1.4 Interest.  (a) All Revolving Credit Loans shall be LIBOR Loans unless M&I
elects to convert such LIBOR Loans to Prime Rate Loans pursuant to Section 1.13
or Section 1.14 of this Loan Agreement.
 
(b) In the event that any amount of the principal of, or interest on, the Note
is not paid on the date when due (whether at stated maturity, by acceleration or
otherwise), the entire principal amount outstanding under the Note shall bear
interest, in addition to the interest otherwise payable under such Note and to
the extent permitted by Law, at the additional annual rate of three percent (3%)
from the day following the due date until all such overdue amounts have been
paid in full.
 
(c) All interest, the unused fee and other amounts due under this Loan Agreement
and the Note shall be computed on a 365/360 basis; that is, by applying the
ratio of the interest rate over a year of 360 days, multiplied by the
outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding.  All interest payable under this Loan
Agreement and the Note is computed using this method.  This calculation method
results in a higher effective interest rate than the numeric interest rate
stated in this Loan Agreement or in the Note.
 
1.5 Interest Options.
 
(a) Prime Rate Loans.  The unpaid principal balance of Revolving Credit Loans
which are Prime Rate Loans shall bear interest at the Prime Rate.  The Loans
shall only be Prime Rate Loans upon M&I’s election under Section 1.13 or 1.14
hereof.  The interest rate for any outstanding Prime Rate Loans shall change on
each day that the Prime Rate changes.
 
(b) LIBOR Loans.  The unpaid principal of Revolving Credit Loans which are LIBOR
Loans shall bear interest at LIBOR quoted on the first Business Day of any
calendar month (and such rate shall be the effective interest rate for the
entire calendar month) plus the applicable Add-On for LIBOR Loans.  The interest
rate for any outstanding Revolving Credit Loans which are LIBOR Loans shall
change on each day that the applicable Add-On for LIBOR Loans changes (as set
forth in the definition of Add-On for LIBOR Loans contained in this Loan
Agreement) and also as of the first day of each calendar month.  The LIBOR
interest rate established on the first Business Day of any calendar month shall
apply to all LIBOR Loans during that calendar month, whether previously advanced
or advanced thereafter.
 
1.6 Notice of Borrowing.
 
(a) Each Revolving Credit Loan shall be made on written notice or telephonic
notice from an authorized representative of Borrower to the Person designated by
M&I.  Such notice shall be given at least one (1) Business Day prior to the day
of the requested borrowing date (which must be a Business Day).  Each notice
shall specify the date and amount of such Revolving Credit Loan.  Each new
Revolving Credit Loan shall be a LIBOR Loan unless such Loan has been converted
by M&I to a Prime Rate Loan pursuant to Section 1.13 or Section 1.14 of this
Loan Agreement.  Each such notice shall be effective upon receipt, provided that
any notice received after 2:00 p.m., Milwaukee time, may be deemed by M&I, in
its sole discretion, effective as of the next Business Day.  Borrower shall
promptly confirm any such telephonic request in writing.
 
(b) LIBOR Rate Loans shall continue as such unless and until converted into
Prime Rate Loans by M&I pursuant to Section 1.13 or 1.14 of this Loan Agreement
or repaid.
 
1.7 Warranty.  Each notice of borrowing and each request for the issuance of a
Letter of Credit, shall automatically constitute a warranty by Borrower to M&I
that, on the date of the requested date of such borrowing or request for
issuance of a Letter of Credit:  (a) all of the representations and warranties
of Borrower contained in this Loan Agreement shall be true and correct on such
date as though made on such date and (b) no Default or Event of Default shall
exist on such date.
 
1.8 Payments.  (a) The outstanding unpaid principal balance plus all accrued and
unpaid interest on the Revolving Credit Loans shall be paid in full on the
Revolving Credit Termination Date.  In the event that the outstanding principal
balance of the Revolving Credit Loans at any time exceeds the Revolving Credit
Commitment, Borrower shall immediately pay the amount necessary to reduce such
balance to be less than or equal to the then applicable Revolving Credit
Commitment.
 
(b)           Interest accrued on all Revolving Credit Loans through the last
day of each calendar month (including in the case of the first interest payment,
interest accrued from the Closing Date) shall be payable on such last day of
each calendar month, commencing on May 31, 2011 and continuing thereafter until
all principal of and accrued interest on the Revolving Credit Loans are repaid
in full.
 
(c)           All payments of principal and interest on account of the Note and
all other payments made pursuant to this Loan Agreement shall be delivered to
M&I, 770 North Water Street, Milwaukee, Wisconsin 53202, Attention:  Commercial
Loan Department or at such other place as M&I or any holder of the Note shall
designate in writing to Borrower, in immediately available funds by 12 noon,
Milwaukee time on the date when due, and if received after such time on any day
shall be deemed to have been made on the next Business Day.  Whenever any
payment to be made under this Loan Agreement or under the Note shall be stated
to be due on a day which is not a Business Day, the day for such payment shall
be extended to the next succeeding Business Day, and such extension of time
shall be included in the computation of interest.  Borrower hereby authorizes
M&I to debit its deposit accounts at M&I for all payments of principal and
interest due and owing on the Loans and for all other payments due and owing
under this Loan Agreement.
 
(d)           All payments owed by Borrower to M&I under this Loan Agreement and
the Note shall be made without any counterclaim and free and clear of any
restrictions or conditions and free and clear of, and without deduction for or
on account of, any present or future taxes, levies, imposts, duties, charges,
fees, deductions or withholdings of any nature now or hereafter imposed on
Borrower by any governmental or other authority.  If Borrower is compelled by
Law to make any such deductions or withholdings it will pay such additional
amounts as may be necessary in order that the net amount received by M&I after
such deductions or withholding shall equal the amount M&I would have received
had no such deductions or withholding been required to be made, and it will
provide M&I with evidence satisfactory to M&I that it has paid such deductions
or withholdings.
 
1.9 Use of Proceeds.  Borrower shall use the proceeds of the Loans for working
capital and other general corporate purposes.  The proceeds of the borrowing of
Loans on the Closing Date shall be used as provided in the introductory sections
of this Agreement.
 
1.10 Optional Prepayments; Reduction or Termination.
 
(a) Borrower may, from time to time and without premium or penalty, prepay the
Loans in whole or in part.  Each partial prepayment shall be in the minimum
amount of $500,000 and in whole multiples of $100,000 in excess thereof.
 
(b) Borrower shall have the right, upon not less than five (5) Business Days
irrevocable written notice to M&I, to terminate or permanently reduce the
Revolving Credit Commitment; provided that (i) such termination or reduction
shall be accompanied by a prepayment of Revolving Credit Loans to the extent
that the outstanding principal of the Revolving Credit Loans exceeds the
Revolving Credit Commitment, after giving effect to such termination or
reduction and (ii) any such reduction shall be in the minimum amount of $500,000
and in whole multiples of $100,000 in excess thereof and (iii) any such
reduction shall be a permanent reduction, and the Borrower shall have no right
to thereafter increase the amount of the Revolving Credit Commitment.
 
1.11 Recordkeeping.  M&I shall record in its records the date and amount of each
Loan and each repayment of the Loans.  The aggregate amounts so recorded shall
be rebuttable presumptive evidence of the principal and interest owing and
unpaid on the Note.  The failure to so record any such amount or any error in so
recording any such amount shall not, however, limit or otherwise affect the
obligations of Borrower under this Loan Agreement or under the Note to repay the
principal amount of the Loans together with all interest accruing thereon.
 
1.12 Increased Costs.  If Regulation D of the Board of Governors of the Federal
Reserve System, or the adoption of any applicable law, rule or regulation of
general application, or any change therein, or any interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by M&I with any request or directive of general application (whether or not
having the force of law) or any such authority, central bank or comparable
agency:
 
(a) shall subject M&I to any tax, duty or other charge with respect to the
Loans, the Note, any Letter of Credit or M&I’s obligation to make the Loans or
issue Letters of Credit, or shall change the basis of taxation of payments to
M&I of the principal of or interest on the Loans or any other amounts due under
this Loan Agreement in respect of the Loans or Letters of Credit or M&I’s
obligation to make the Loans or issue Letters of Credit (except for changes in
the rate of tax on the overall net income of M&I); or
 
(b) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System, but excluding any reserve included in the determination of interest
rates pursuant to this Loan Agreement), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
M&I; or
 
(c) shall affect the amount of capital required or expected to be maintained by
M&I or any corporation controlling M&I; or
 
(d) shall impose on M&I any other condition affecting the Loans, the Note or the
Letters of Credit;
 
and the result of any of the foregoing is to increase the cost to (or in the
case of Regulation D referred to above, to impose a cost on) M&I of making or
maintaining any Loan or issuing Letters of Credit, or to reduce the amount of
any sum received or receivable by M&I under this Loan Agreement or under the
Note with respect thereto or with respect to Letters of Credit, then within ten
(10) days after demand by M&I (which demand shall be accompanied by a statement
setting forth the basis of such demand), Borrower shall pay directly to M&I such
additional amount or amounts as will compensate M&I for such increased cost or
such reduction.  Determinations by M&I for purposes of this Section of the
effect of any change in applicable laws or regulations or of any
interpretations, directives or requests thereunder on its costs of making or
maintaining the Loans or issuing Letters of Credit hereunder, or sums receivable
by it in respect of the Loans or Letters of Credit, and of the additional
amounts required to compensate M&I in respect thereof, shall be conclusive,
absent manifest error.
 
1.13 Deposits Unavailable or Interest Rate Unascertainable.
 
(a) If M&I is advised that deposits in dollars (in the applicable amount) are
not being offered to banks in the relevant market for a one-month period, or M&I
otherwise determines (which determination shall be binding and conclusive on all
parties) that by reason of circumstances affecting the interbank London
Eurodollar market adequate and reasonable means do not exist for ascertaining
the applicable LIBOR; or
 
(b) If lenders similar to M&I have determined that the LIBOR will not adequately
and fairly reflect the cost to such lenders of maintaining or funding such LIBOR
Loans for a one-month period, or that the making or funding of such LIBOR Loans
has become impracticable as a result of an event occurring after the date of
this Loan Agreement which in the opinion of M&I materially affects such LIBOR
Loans;
 
then so long as such circumstances shall continue, M&I shall not be under any
obligation to make or continue LIBOR Loans and on the last day of the
then-current Interest Period, such LIBOR Loans shall, unless then repaid in
full, be converted to Prime Rate Loans.

 
1.14 Change in Law Rendering LIBOR Loans Unlawful.  In the event that any change
in (including the adoption of any new) applicable laws or regulations, or any
change in the interpretation of applicable laws or regulations by any
governmental or other regulatory body charged with the administration thereof,
should make it unlawful for M&I to make, maintain or fund LIBOR Loans,
then:  (a) M&I shall promptly notify Borrower; (b) the obligation of M&I to make
or continue LIBOR Loans shall, upon the effectiveness of such event, be
suspended for the duration of such unlawfulness; and (c) on the last day of the
current Interest Period for LIBOR Loans (or, in any event, if M&I so requests,
on such earlier date as may be required by the relevant law, regulation or
interpretation), the LIBOR Loans shall, unless then repaid in full, be converted
to Prime Rate Loans.
 
1.15 Discretion of M&I as to Manner of Funding.  Notwithstanding any provision
of this Loan Agreement to the contrary, M&I shall be entitled to fund and
maintain its funding of all or any part of the Loans in any manner it sees fit.
 
1.16 Letters of Credit.  (a) From time to time prior to the Revolving Credit
Termination Date, Borrower may request, and M&I may issue, Letters of Credit up
to an aggregate undrawn face amount of $10,000,000.  The aggregate undrawn face
amount of all Letters of Credit shall reduce the amount available for borrowing
under the Revolving Credit Commitment.  In the event the Borrower does not
reimburse M&I in full on the date M&I is required to make a payment with respect
to any Letter of Credit, the Borrower shall be deemed to have borrowed, as of
the date such payment is made, a Revolving Credit Loan bearing interest at the
rate option applicable to other Revolving Credit Loans in an amount equal to the
amount drawn under such Letter of Credit which shall be used to satisfy the
Borrower’s reimbursement obligation with respect to such Letter of Credit.  No
expiration date of any Letter of Credit shall be beyond the Revolving Credit
Termination Date.
 
(b) Borrower shall pay to M&I upon issuance of each Letter of Credit all
customary fees, commissions and charges as established by M&I and agreed to by
Borrower and execute all letter of credit applications and other agreements as
may be required by M&I in connection with the issuance of any letters of credit.
 
(c) As consideration for issuing Letters of Credit, the Borrower agrees to pay
to M&I with respect to each Letter of Credit, a per annum letter of credit fee
equal to the Add-On for LIBOR Loans on the undrawn face amount of each Letter of
Credit, payable in advance upon the issuance of each Letter of Credit and, if
applicable, upon each anniversary of the issuance date for each Letter of
Credit.
 
ARTICLE 2                      
 


 
CONDITIONS
 
2.1 General Conditions.  The obligation of M&I to make any Loan or issue any
Letter of Credit under this Loan Agreement is subject to the satisfaction, on
the date hereof and on the date of making each Loan and issuing each Letter of
Credit, of the following express conditions precedent:
 
(a) the representations and warranties of Borrower contained in this Loan
Agreement shall be true and accurate on and as of such date;
 
(b) there shall not exist on such date any Default or Event of Default;
 
(c) the making of the relevant Loan or the issuance of the relevant Letter of
Credit shall not be prohibited by any applicable Law and shall not subject M&I
to any penalty under or pursuant to any applicable Law; and
 
(d) all proceedings to be taken in connection with the Loans or Letter of Credit
and all documents incident thereto shall be reasonably satisfactory in form and
substance to M&I and its counsel.
 
2.2 Deliveries at Closing.  The obligation of M&I to make the initial Loans is
further subject the satisfaction on or before the Closing Date of each of the
following express conditions precedent:
 
(a) M&I shall have received each of the following (each to be properly executed,
dated and completed), in form and substance satisfactory to M&I:
 
(i) this Loan Agreement;
 
(ii) the Revolving Credit Note;
 
(iii) a certificate from an authorized officer of the Borrower, dated as of the
Closing Date, certifying that (a) all of the representations and warranties
contained in Article 3 of this Agreement are true and (b) no Default or Event of
Default exists;
 
(iv) a certificate of the Secretary of Borrower, in the form of Exhibit A
attached to this Loan Agreement, dated the Closing Date, as to:  (A) the
incumbency and signature of the officers of the Borrower who have signed or will
sign this Loan Agreement, the Revolving Credit Note and any other documents or
materials to be delivered by Borrower to M&I pursuant to this Loan Agreement;
(B) the adoption and continued effect of resolutions of the board of directors
of Borrower authorizing the execution, delivery and performance of this Loan
Agreement and the Revolving Credit Note, together with copies of those
resolutions; and (C) the accuracy and completeness of copies of the articles of
incorporation and bylaws of Borrower, as amended to date, attached thereto;
 
(b) M&I shall have received a certificate of the Wisconsin Department of
Financial Institutions as to the existence of the Borrower dated as of a recent
date;
 
(c) M&I shall have received a search of the Uniform Commercial Code records of
the Wisconsin Department of Financial Institutions and of the real estate
records for Racine county, against the name of the Borrower;
 
(d) M&I shall have received a favorable opinion of Borrower’s counsel, in form
and substance satisfactory to M&I and its counsel;
 
(e) the Borrower shall have paid to M&I all accrued interest due under the
Existing Loan Agreement and all unused commitment fees due under the Existing
Loan Agreement; and
 
(f) M&I shall have received such other agreements, instruments, documents,
certificates and opinions as M&I or its counsel may reasonably request.
 
ARTICLE 3                      
 


 
REPRESENTATIONS AND WARRANTIES
 
Borrower hereby represents and warrants to M&I as follows:
 
3.1 Organization and Qualification; Subsidiaries.  Borrower and each Subsidiary
is a corporation duly and validly organized and existing under the Laws of the
state of its incorporation and has the corporate power and all necessary
licenses, permits and franchises to own its assets and properties and to carry
on its business as now conducted or presently contemplated.  Each of Borrower
and each Subsidiary is duly licensed or qualified to do business and is in
active status or good standing in all jurisdictions in which failure to do so
would have a material adverse effect on its business or financial
condition.  All of the Subsidiaries of the Borrower, together with the
Borrower’s percentage of ownership of each Subsidiary, are set forth on Schedule
3.1.
 
3.2 Financial Statements.  All of the financial statements of Borrower and its
Subsidiaries heretofore furnished to M&I by Borrower are accurate and complete
in all material respects and fairly present the financial condition and the
results of operations of Borrower and its Subsidiaries for the periods covered
thereby and as of the relevant dates thereof, all financial statements were
prepared in accordance with GAAP, subject in the case of interim financial
statements to audit and year-end adjustments.  There has been no material
adverse change in the business, properties or condition (financial or otherwise)
of Borrower and its Subsidiaries since the date of the latest of such financial
statements.  Borrower has no knowledge of any material liabilities of any nature
not disclosed in writing to M&I.
 
3.3 Authorization; Enforceability.  The making, execution, delivery and
performance of this Loan Agreement and the Revolving Credit Note, and compliance
with their respective terms, have been duly authorized by all necessary
corporate action of Borrower.  This Loan Agreement and the Revolving Credit Note
are the valid and binding obligations of Borrower, enforceable against Borrower
in accordance with their respective terms, except as the enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws generally affecting the rights of creditors and subject to general
equity principles.
 
3.4 Absence of Conflicting Obligations; Defaults.  The making, execution,
delivery and performance of this Loan Agreement and the Revolving Credit Note,
and compliance with their respective terms, do not violate any presently
existing provision of Law or the articles or certificate of incorporation or
bylaws of Borrower or any agreement material to the business of Borrower or any
Subsidiary to which either Borrower or any Subsidiary is a party or by which
Borrower or any Subsidiary or any of their respective assets is bound.  Neither
Borrower nor any Subsidiary is in default in the payment of the principal of or
interest on any of its Indebtedness or in default under any instrument or
instruments or agreements under and subject to which any Indebtedness has been
issued and no event has occurred and is continuing under the provisions of any
such instrument or agreement which with the lapse of time, or with the giving of
notice, or both, would constitute an event of default thereunder or an Event of
Default under this Loan Agreement.
 
3.5 Taxes.  Each of the Borrower and each Subsidiary has filed all federal,
state, foreign and local tax returns which were required to be filed (subject to
any valid extensions of the time for filing), the failure to file of which would
have a material adverse effect on the Borrower’s or such Subsidiary’s business
or financial condition, and has paid, or made provision for the payment of, all
taxes owed by it, and no tax deficiencies have been assessed or, to Borrower’s
knowledge, proposed against Borrower or any Subsidiary.
 
3.6 Absence of Litigation.  Except as set forth on Schedule 3.6, neither the
Borrower nor any Subsidiary is a party to, and so far as is known to Borrower
there is no threat of, any litigation or administrative proceeding which would,
if adversely determined, impair the ability of Borrower to perform its
obligations under this Loan Agreement or the Revolving Credit Note, cause any
material adverse change in the assets and properties of Borrower or any
Subsidiary, cause any material impairment of the right to carry on the business
of Borrower or any Subsidiary, or cause any material adverse effect on the
financial condition of Borrower or any Subsidiary.
 
3.7 Indebtedness.  Neither the Borrower nor any Subsidiary has incurred any
Indebtedness except for Permitted Indebtedness.
 
3.8 Title to Property.  Each of Borrower and each Subsidiary has good title to,
or a valid leasehold interest in, all assets and properties necessary to conduct
its business as now conducted or proposed to be conducted, and there are no
Liens on any of the assets or properties of Borrower or any Subsidiary other
than Permitted Liens.  Each of Borrower and each Subsidiary has all licenses,
permits, franchises, patents, copyrights, trademarks and trade names, or rights
thereto, reasonably necessary to conduct its business as now conducted or
proposed to be conducted, and Borrower does not know of any conflict with or
violation of any valid rights of others with respect thereto.
 
3.9 ERISA.  Borrower has no knowledge that any Plan is in noncompliance in any
material respect with the applicable provisions of ERISA or the Internal Revenue
Code.  Borrower has no knowledge of any pending or threatened litigation or
governmental proceeding or investigation against or relating to any Plan, and
has no knowledge of any reasonable basis for any material proceedings, claims or
actions against or relating to any Plan.  Borrower has no knowledge that
Borrower has incurred any “accumulated funding deficiency” within the meaning of
Section 302(a)(2) of ERISA in connection with any Plan.  Borrower has no
knowledge that there has been any Reportable Event or Prohibited Transaction (as
such terms are defined in ERISA) with respect to any Plan, the occurrence of
which would have a material adverse effect on the business or condition
(financial or otherwise) of Borrower or any Subsidiary, or both, or that
Borrower or any Subsidiary, or both, has incurred any liability to the PBGC
under Section 4062 of ERISA in connection with any Plan.
 
3.10 Fiscal Year.  The Borrower’s fiscal year ends on June 30.
 
3.11 Compliance With Laws.  Each of the Borrower and each Subsidiary is in
compliance in all material respects with all Laws applicable to Borrower or any
Subsidiary, their respective assets or operations, the failure to comply with
which could have a material adverse effect on the Borrower’s or such
Subsidiary’s business or financial condition.
 
3.12 Dump Sites.  To the Borrower’s knowledge after reasonable investigation,
with respect to any period during which Borrower or any Subsidiary has occupied
the Facilities and with respect to the time before Borrower or any Subsidiary
occupied the Facilities, no Person has caused or permitted petroleum products or
hazardous substances or other materials to be stored, deposited, treated,
recycled or disposed of on, under or at the Facilities, which materials, if
known to be present, might require investigation, clean-up, removal or some
other remedial action under Environmental Laws except as set forth in Schedule
3.12 hereto, and the Borrower hereby certifies to M&I that all such petroleum
products or hazardous substances or other materials are being stored, deposited,
treated, recycled or disposed of in accordance with all applicable Environmental
Laws and none of such items or matters shall have a material adverse effect upon
the financial condition of the Borrower or any Subsidiary or any of their assets
or properties.
 
3.13 Tanks.  There are not now nor, to Borrower’s knowledge after reasonable
investigation, have there ever been tanks, containers or other vessels on, under
or at the Facilities that contained petroleum products or hazardous substances
or other materials which, if known to be present in soils or ground water, might
require investigation, clean-up, removal or some other remedial action under
Environmental Laws except for those tanks, containers or other vessels described
in Schedule 3.13 hereto, and the Borrower hereby certifies to M&I that all such
tanks, containers or other vessels are being treated or have been treated in
accordance with all applicable Environmental Laws and have not caused and shall
not cause any material adverse effect upon the financial condition of the
Borrower or any Subsidiary or any of their assets or properties.
 
3.14 Other Environmental Conditions.  To the best of Borrower’s knowledge after
reasonable investigation, there are no conditions existing currently or likely
to exist during the term of this Loan Agreement that would subject Borrower or
any Subsidiary to damages, penalties, injunctive relief or clean-up costs under
any Environmental Laws, or that might require investigation, clean-up, removal
or some other remedial action by Borrower or any Subsidiary under Environmental
Laws except as set forth in Schedule 3.14 hereto, and the Borrower hereby
certifies to M&I that none of such conditions would cause a material adverse
effect upon the financial condition of Borrower or any Subsidiary or any of
their properties or assets.
 
3.15 Environmental Judgments, Decrees and Orders.  No judgment, decree, order or
citation related to or arising out of Environmental Laws is applicable to or
binds Borrower, any Subsidiary, the Facilities or the owner of any of the
Facilities except as set forth in Schedule 3.15 hereto and the Borrower hereby
certifies to M&I that none of such matters shall have a material adverse affect
upon the financial condition of the Borrower or any Subsidiary or any of their
assets or properties.
 
3.16 Environmental Permits and Licenses.  All permits, licenses and approvals
required under Environmental Laws necessary for each of Borrower and each
Subsidiary to operate the Facilities and to conduct its business as now
conducted or proposed to be conducted, which are currently obtainable have been
obtained and are in full force and effect.
 
3.17 Use of Proceeds; Margin Stock.  Borrower shall use the proceeds of the
Loans solely for the purposes set forth in Section 1.9 hereof.  No part of the
proceeds of the Loans will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System or to extend credit to
others for the purpose of purchasing or carrying any such margin stock.
 
3.18 Investment Company.  The Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
3.19 Accuracy of Information.  All information, certificates or statements by
Borrower given in, or pursuant to, this Loan Agreement (whether in writing, by
electronic messaging or otherwise) shall be accurate, true and complete when
given.
 
3.20 Offering of Notes.  Neither Borrower nor any agent acting for Borrower has
offered the Note or any similar obligation of Borrower for sale to, or solicited
any offers to buy the Note or any similar obligation of Borrower from any Person
other than M&I, and neither Borrower nor any agent acting for Borrower will take
any action that would subject the sale of the Note to the registration
provisions of the Securities Act of 1933, as amended.
 
ARTICLE 4                      
 


 
NEGATIVE COVENANTS
 
From and after the date of this Loan Agreement and until:  (i) the entire amount
of principal of and interest due on the Loans, and all other amounts of fees and
payments due under this Loan Agreement and the Note are paid in full; and (ii)
the commitment of M&I to make Loans under Section 1.1 of this Loan Agreement has
ended; and (iii) there are no outstanding Letters of Credit; and (iv) all other
Obligations have been paid in full, Borrower shall not, and Borrower shall not
permit any Subsidiary to, without the prior written consent of M&I, which
consent shall not be unreasonably withheld:
 
4.1 Loans.  Permit the sum of the amount of outstanding Revolving Credit Loans
to exceed the Revolving Credit Commitment.
 
4.2 Liens.  Incur, create, assume or permit to be created or allow to exist any
Lien upon or in any of its real estate, assets or properties, except Permitted
Liens.
 
4.3 Indebtedness.  Incur, create, assume, permit to exist, guarantee, endorse or
otherwise become directly or indirectly or contingently responsible or liable
for any Indebtedness, except Permitted Indebtedness.
 
4.4 Consolidation or Merger.  Consolidate with or merge into any other Person,
or permit another Person to merge into it, or acquire substantially all of the
assets of any other Person, whether in one or a series of transactions, except
that (a) Borrower may permit any Subsidiary to merge into it or into a wholly
owned Subsidiary, and (b) provided that (i) no Default or Event of Default then
exists or would be created thereby and (ii) the Fixed Charge Coverage Ratio of
the Borrower is at least 1.10:1 on an historical and pro forma basis taking into
account such transaction, the Borrower may acquire substantially all of the
assets or business or stock or other evidences of beneficial ownership of, any
Person, provided further that the aggregate consideration paid and liabilities
assumed for all such transactions may not exceed $10,000,000 in any fiscal year,
on a non-cumulative basis.
 
4.5 Disposition of Assets.  Sell, lease, assign, transfer or otherwise dispose
of any of its now owned or hereafter acquired assets or properties except, prior
to the occurrence of an Event of Default:  (a) sales of inventory in the
ordinary course of business; (b) sales or other disposition of equipment,
provided that such equipment is replaced by equipment of a similar kind and
equivalent value; (c) sales or other dispositions of any asset that is no longer
used or useful in the business of the Borrower or any Subsidiary, and (d) other
dispositions of assets provided that such assets, in the aggregate for all such
dispositions after the Closing Date, (i) represent no more than 5% of the
consolidated assets of the Borrower and its consolidated Subsidiaries and (ii)
are responsible for no more than 5% of the consolidated net revenues or of the
consolidated net income of the Borrower and its consolidated Subsidiaries, in
both cases as of the end of the fiscal quarter preceding the disposition date.
 
4.6 Investments.  Make any new Investment in or to other Persons, except
Permitted Investments.
 
4.7 Restricted Payments.  INTENTIONALLY DELETED.
 
4.8 Transactions with Affiliates.  Engage in any transaction with an Affiliate
on terms materially less favorable to Borrower than would be available at the
time from a Person who is not an Affiliate.
 
4.9 Guarantees.  Guarantee the Indebtedness of any Person, except guaranties in
favor of M&I.
 
4.10 Change in Control.  Permit a Change in Control.
 
4.11 Capital Expenditures. INTENTIONALLY DELETED.
 
ARTICLE 5                      
 


 
AFFIRMATIVE COVENANTS
 
From and after the date of this Loan Agreement and unless otherwise consented to
in writing by M&I, which consent shall not be unreasonably withheld, until:  (i)
the entire amount of principal of and interest due on the Loans, and all other
amounts of fees and payments due under this Loan Agreement and the Note are paid
in full; and (ii) the commitment of M&I to make Loans under Section 1.1 of this
Loan Agreement has ended; and (iii) there are no outstanding Letters of Credit;
and (iv) all other Obligations have been paid in full:
 
5.1 Payment.  Borrower shall timely pay or cause to be paid the principal of and
interest on the Loans and all other amounts due under this Loan Agreement, the
Note and the Letters of Credit.
 
5.2 Corporate Existence; Properties; Ownership.  Borrower shall, and Borrower
shall cause each Subsidiary to:  (a) maintain its corporate or limited liability
company or other existence; except that Borrower may permit any Subsidiary to
merge into it or into a wholly owned Subsidiary; (b) conduct its business
substantially as now conducted or as described in any business plans delivered
to M&I prior to the Closing Date; (c) maintain all assets (other than assets no
longer used or useful in the conduct of its business) in good repair, working
order and condition, ordinary wear and tear excepted; and (d) maintain accurate
records and books of account in accordance with GAAP consistently applied
throughout all accounting periods.
 
5.3 Licenses.  Borrower shall maintain in full force and effect each license,
permit and franchise granted or issued by any federal, state or local
governmental agency or regulatory authority that is reasonably necessary to or
used in Borrower’s or any Subsidiary’s business.
 
5.4 Reporting Requirements.  Borrower shall furnish to M&I such information
respecting the business, assets and financial condition of Borrower and its
Subsidiaries as M&I may reasonably request and, without request:
 
(a) As soon as available, and in any event within thirty (30) days after the end
of each fiscal quarter, (i) a consolidated balance sheet of Borrower and its
consolidated Subsidiaries as of the end of each such fiscal quarter; and
(ii) consolidated statements of income and surplus of the Borrower and its
consolidated Subsidiaries for each such fiscal quarter, all in reasonable detail
and certified as true and correct, subject to audit and normal year-end
adjustments, by the vice president of finance or treasurer of the Borrower; and
 
(b) as soon as available, and in any event within ninety (90) days after the
close of each fiscal year, a copy of the detailed annual audit report for such
year and accompanying consolidated financial statements of Borrower and its
consolidated Subsidiaries prepared in reasonable detail and in accordance with
GAAP and audited by independent certified public accountants of recognized
standing selected by Borrower, and reasonably satisfactory to M&I, which audit
report shall be unqualified and shall be accompanied by:  (i) an unqualified
opinion of such accountants, in form and substance reasonably satisfactory to
M&I, to the effect that the same fairly presents the financial condition and the
results of operations of Borrower and its consolidated Subsidiaries for the
periods and as of the relevant dates thereof, and (ii) a certificate of such
accountants setting forth their computations as to Borrower’s compliance with
Section 5.13 of this Loan Agreement stating that in the ordinary course of their
audit, conducted in accordance with generally accepted auditing practices, they
did not become aware of any Event of Default or, if their audit disclosed an
Event of Default, a specification of the Event of Default and the actions taken
or proposed to be taken by Borrower with respect thereto; and
 
(c) within forty-five (45) days after the end of each fiscal quarter, an
executed Officer’s Certificate, in the form of Exhibit B attached to this Loan
Agreement; and
 
(d) promptly upon its becoming available, furnish to M&I one copy of each
financial statement, report, notice, or proxy statement sent by the Borrower to
its shareholders generally and of each regular or periodic report, registration
statement or prospectus filed by the Borrower with any securities exchange or
the Securities and Exchange Commission or any successor agency; and
 
(e) as soon as received, but in any event not later than ten (10) days after
receipt, copies of all management letters and other reports submitted to
Borrower by independent certified public accountants in connection with any
examination of the financial statements of Borrower and notify M&I promptly of
any change in any accounting method used by Borrower in the preparation of the
financial statements to be delivered to M&I pursuant to this Section; and
 
(f) No later than June 30 of each year, a detailed forecast for the next fiscal
year of the Borrower and its Subsidiaries in a form reasonably satisfactory to
M&I.
 
5.5 Taxes.  Borrower shall, and Borrower shall cause each Subsidiary to, pay all
taxes and assessments prior to the date on which penalties attach thereto,
except for any tax or assessment which is either not delinquent or which is
being contested in good faith and by proper proceedings and against which
adequate reserves have been provided.
 
5.6 Inspection of Properties and Records.  Borrower shall, and Borrower shall
cause each Subsidiary to, permit M&I or its agents or representatives to visit
any of its properties and examine any of its books and records upon reasonable
prior notice, at any reasonable time and as often as may be reasonably desired,
and Borrower shall facilitate each such inspection, audit and examination;
provided, however, that nothing in this Loan Agreement shall require the
Borrower to disclose, or shall entitle M&I to examine, copy or otherwise have
access to, the Borrower’s trade secrets, which Borrower has informed M&I are
trade secrets of the Borrower, prior to any Event of Default nor thereafter,
unless the Borrower and M&I shall enter into a confidentiality and nondisclosure
agreement with respect to such trade secrets which agreement shall have terms
reasonably acceptable to the Borrower.
 
5.7 Reference in Financial Statements.  Borrower shall include, to the extent
required by applicable Law, or cause to be included, a reference to this Loan
Agreement in all financial statements of Borrower which are furnished to
stockholders, financial reporting services, creditors and prospective creditors.
 
5.8 Compliance with Laws.  Borrower shall, and Borrower shall cause each
Subsidiary to:  (a) comply in all material respects with all applicable
Environmental Laws, and orders of regulatory and administrative authorities with
respect thereto, and, without limiting the generality of the foregoing, promptly
undertake and diligently pursue to completion appropriate and legally authorized
containment, investigation and clean-up action in the event of any release of
petroleum products or hazardous materials or substances on, upon or into any
real property owned, operated or within the control of Borrower or any
Subsidiary; and (b) comply in all material respects with all other Laws
applicable to Borrower, its Subsidiaries, or their respective assets or
operations.
 
5.9 Compliance with Agreements.  Borrower shall, and Borrower shall cause each
Subsidiary to, perform and comply in all respects with the provisions of any
agreement (including without limitation any collective bargaining agreement),
license, regulatory approval, permit and franchise binding upon Borrower or any
Subsidiary or their respective assets or properties, if the failure to so
perform or comply would have a material adverse effect on the condition
(financial or otherwise) of the business, assets or properties of Borrower or
any Subsidiary.
 
5.10 Notices.  Borrower shall:
 
(a) as soon as possible and in any event within five (5) Business Days after
Borrower’s knowledge of the occurrence of any Default or Event of Default,
notify M&I in writing of such Default or Event of Default and set forth the
details thereof and the action which is being taken or proposed to be taken by
Borrower with respect thereto;
 
(b) promptly notify M&I of the commencement of any litigation or administrative
proceeding that would cause the representation and warranty of Borrower
contained in Section 3.6 of this Loan Agreement to be untrue;
 
(c) promptly notify M&I:  (i) of the occurrence of any Reportable Event or
Prohibited Transaction (as such terms are defined in ERISA) that has occurred
with respect to any Plan; and (ii) of the institution by the PBGC or Borrower or
any Subsidiary of proceedings under Title IV of ERISA to terminate any Plan;
 
(d) unless prohibited by applicable Law, notify M&I, and provide copies,
immediately upon receipt but in any event not later than ten (10) days after
receipt, of any notice, pleading, citation, indictment, complaint, order or
decree from any federal, state or local government agency or regulatory body, or
any other source, asserting or alleging a circumstance or condition that
requires or may require a financial contribution in an amount of $1,000,000 or
more by Borrower or any Subsidiary, or both, or an investigation, clean-up,
removal, remedial action or other response by or on the part of Borrower or any
Subsidiary, or both, under Environmental Laws which would cost $1,000,000 or
more or which seeks damages or civil, criminal or punitive penalties in an
amount of $1,000,000 or more from or against Borrower or any Subsidiary, or
both, for an alleged violation of Environmental Laws; and provide M&I with
written notice of any condition or event which would make the representations
and warranties contained in Sections 3.11 through 3.16 of this Loan Agreement
inaccurate, as soon as Borrower becomes aware of such condition or event;
 
(e) notify M&I at least thirty (30) days prior to any change of Borrower’s name
or its use of any trade name;
 
(f) promptly notify M&I of any damage to, or loss of, any of the assets or
properties of Borrower if the net book value of the damaged or lost asset or
property at the time of such damage or loss exceeds $1,000,000;
 
(g) promptly notify M&I of the commencement of any investigation, litigation, or
administrative or regulatory proceeding by, or the receipt of any notice,
citation, pleading, order, decree or similar document issued by, any federal,
state or local governmental agency or regulatory authority that results in, or
may result in, the termination or suspension of any license, permit or franchise
necessary to Borrower’s business, or that imposes, or may result in the
imposition of, a fine or penalty in an amount of $1,000,000 or more on Borrower
or both; and
 
(h) promptly notify M&I of any material adverse change in the business,
operations, assets, property, prospects or financial condition of the Borrower.
 
5.11 Insurance.  Borrower shall, and Borrower shall cause each Subsidiary to
obtain and maintain at its own expense the following insurance, which shall be
with insurers satisfactory to M&I:  (a) “all risks” property insurance in
amounts not less than the one hundred percent (100%) replacement cost of all
buildings, improvements, fixtures, equipment and other real and personal
property of Borrower or such Subsidiary, with a replacement cost agreed amount
endorsement; (b) commercial general liability insurance covered under a
commercial general liability policy including contractual liability in an amount
not less than $1,000,000 combined single limit for bodily injury, including
personal injury, and property damage; (c) product liability insurance in such
amounts as is customarily maintained by companies engaged in the same or similar
businesses; and (d) worker’s compensation insurance in amounts meeting all
statutory state and local requirements.  The property and commercial general
liability policies described above shall require the insurer to provide at least
thirty (30) days’ prior written notice to M&I of any material change or
cancellation of such policy.
 
5.12 New Subsidiaries; Acquisitions.  If the Borrower organizes one or more new
Subsidiaries after the Closing Date in compliance with the terms of this
Agreement, the Borrower shall promptly deliver to M&I an amended Schedule 3.1
listing all of the Subsidiaries of the Borrower, together with the Borrower’s
Percentage of ownership of such Subsidiary.  Borrower agrees to give prior
written notice to M&I of any such new Subsidiary and of any acquisition
permitted under Section 4.4.
 
5.13 Financial Covenants.
 
(a) Minimum Net Worth.  Borrower and its consolidated Subsidiaries shall
maintain at all times an aggregate Net Worth of at least $104,178,000 plus 35%
of the positive consolidated Net Income for each fiscal quarter from and after
December 31, 2010 on a cumulative basis.  For purposes of all computations made
pursuant to this Section 5.13(a), the Borrower may exclude from Net Worth
adjustments that result from (i) changes to the assumptions used by the Borrower
in determining its pension liabilities or (ii) changes in the market value of
plan assets up to an aggregate amount of adjustments equal to $34,000,000 for
purposes of computing Net Worth at any time.  This covenant shall be tested
quarterly at the end of each fiscal quarter.
 
The Borrower shall document such adjustments in the Officer’s Certificate
delivered by the Borrower to M&I pursuant to Section 5.4(c) of this Loan
Agreement.
 
(b) Minimum EBITDA.  Borrower and its consolidated Subsidiaries shall achieve
EBITDA of at least $11,000,000 for the four fiscal quarters of the Borrower and
its consolidated Subsidiaries ending on the date of determination.  This
covenant shall be tested for the four fiscal quarters ending December 31, 2010,
and at the end of each fiscal quarter thereafter.
 
This covenant shall be tested quarterly at the end of each fiscal quarter.
 
(c) Maximum Total Funded Debt to EBITDA Ratio.  Borrower and its consolidated
Subsidiaries shall not permit the ratio of Total Funded Debt to EBITDA to exceed
3.00 to 1.00, tested at the end of each fiscal quarter of the Borrower,
commencing December 31, 2010, all as determined, in the case of Total Funded
Debt, on the date of determination, and in the case of EBITDA, for the preceding
four fiscal quarters of the Borrower and its consolidated Subsidiaries ending on
the date of determination.
 
This covenant shall be tested quarterly at the end of each fiscal quarter.
 
5.14 Most Favored Lender.  Borrower covenants that if, on any date, it or any
Subsidiary enters into, assumes or otherwise becomes bound or obligated under
any agreement evidencing, securing, guaranteeing or otherwise relating to any
Indebtedness (other than the Indebtedness evidenced by this Loan Agreement) in
excess of $1,000,000, or obligations in excess of $1,000,000 in respect of one
or more Swap Agreements, of any one or more of the Borrower and its
Subsidiaries, that contains, or amends any such agreement to contain, one or
more Additional Covenants or Additional Defaults, then on such date the terms of
this Loan Agreement shall, without any further action on the part of the
Borrower or M&I, be deemed to be amended automatically to include each
Additional Covenant and each Additional Default contained in such
agreement.  Borrower further covenants to promptly execute and deliver at its
expense (including the reasonable fees and expenses of counsel for M&I) an
amendment to this Agreement in form and substance satisfactory to M&I evidencing
the amendment of this Agreement to include such Additional Covenants and
Additional Defaults, provided that the execution and delivery of such amendment
shall not be a precondition to the effectiveness of such amendment as provided
for in this Section 5.14, but shall merely be for the convenience of the parties
hereto.
 
“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction applicable to Borrower or any Subsidiary (regardless of whether such
provision is labeled or otherwise characterized as a covenant) the subject
matter of which either (i) is similar to that of any covenant in Article 4 or 5
of this Agreement, or related definitions in Article 7 of this Agreement, but
contains one or more percentages, amounts or formulas that is more restrictive
than those set forth herein or more beneficial to the holders of any
Indebtedness (other than the Indebtedness evidenced by this Loan Agreement), or
obligations in respect of one or more Swap Agreements, of any one or more of
Borrower and its Subsidiaries (and such covenant or similar restriction shall be
deemed an Additional Covenant only to the extent that it is more restrictive or
more beneficial) or (ii) is different from the subject matter of any covenants
in Section 4 or 5 of this Agreement, or related definitions in Section 7 of this
Agreement.
 
“Additional Default” shall mean any provision contained in any document
evidencing Indebtedness (other than the Indebtedness evidenced by this Loan
Agreement), or obligations in respect of one or more Swap Agreements, of any one
or more of Borrower and its Subsidiaries, which permits the holder or holders of
Indebtedness or obligations in respect of Swap Agreements to accelerate (with
the passage of time or giving of notice or both) the maturity thereof, permits
any such holder to terminate any such Swap Agreements or otherwise requires
Borrower or any Subsidiary to purchase any such Indebtedness or obligations in
respect of Swap Agreements, prior to the stated maturity thereof and which
either (i) is similar to any Default or Automatic Event of Default or Event of
Default defined in Section 7 of this Agreement, or related definitions in
Section 7 of this Agreement, but contains one or more percentages, amounts or
formulas that is more restrictive or has a shorter grace period than those set
forth herein or is more beneficial to the holders of any such Indebtedness or
obligations in respect of Swap Agreements (and such provision shall be deemed an
Additional Default only to the extent that it is more restrictive, has a shorter
grace period or is more beneficial) or (ii) is different from the subject matter
of any Default or Automatic Event of Default or Event of Default contained in
Section 7 of this Agreement, or related definitions in Section 7 of this
Agreement.
 
ARTICLE 6                      
 


 
REMEDIES
 
6.1 Acceleration.  (a) Upon the occurrence of an Automatic Event of Default,
then, without notice, demand or action of any kind by M&I:  (i) the obligation
of M&I to make any Loans or to issue any Letters of Credit under this Loan
Agreement shall automatically and immediately terminate and (ii) the entire
unpaid principal of, and accrued interest on, the Note, and any other amount due
under this Loan Agreement, shall be automatically and immediately due and
payable.
 
(b) Upon the occurrence of a Notice Event of Default, M&I may, upon written
notice and demand to Borrower:  (i) terminate its obligation to make any Loans
or to issue any Letters of Credit under this Loan Agreement and (ii) declare the
entire unpaid principal of, and accrued interest on, the Note, and any other
amount due under this Loan Agreement immediately due and payable.
 
6.2 M&I’s Right to Cure Default.  In case of failure by Borrower to procure or
maintain insurance, or to pay any fees, assessments, charges or taxes arising
with respect to any properties and assets pledged under any collateral
documents, M&I shall have the right, but shall not be obligated, to effect such
insurance or pay such fees, assessments, charges or taxes, as the case may be,
and, in that event, the cost thereof shall be payable by Borrower to M&I
immediately upon demand together with interest at an annual rate equal to the
Prime Rate plus three percent (3%) (to the extent permitted by applicable Law)
from the date of disbursement by M&I to the date of payment by Borrower.
 
6.3 Remedies Not Exclusive.  No remedy herein conferred upon M&I is intended to
be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this Loan
Agreement, the Note or the Loan Documents or now or hereafter existing at law or
in equity.  No failure or delay on the part of M&I in exercising any right or
remedy shall operate as a waiver thereof nor shall any single or partial
exercise of any right preclude other or further exercise thereof or the exercise
of any other right or remedy.
 
6.4 Setoff.  Borrower agrees that M&I and its affiliates shall have all rights
of setoff and bankers’ Lien provided by applicable Law, and in addition thereto,
Borrower agrees that if at any time any payment or other amount owing by
Borrower under the Note or this Loan Agreement is then due to M&I, M&I may apply
to the payment of such payment or other amount any and all balances, credits,
deposits, accounts or moneys of Borrower then or thereafter with M&I or any
affiliates of M&I.
 
6.5 Cash Collateral.  If an Event of Default has occurred and is continuing, M&I
may make written demand upon Borrower, and Borrower will then immediately cause
to be deposited with M&I, in immediately available funds, an amount equal to the
maximum amount which could be drawn on all outstanding Letters of Credit, to be
held in a special cash collateral account in the name of M&I.  Funds on deposit
and interest accrued on such funds held in such special cash collateral account
may be applied by M&I to the obligations of Borrower to M&I and shall not be
subject to withdrawal by Borrower until all outstanding Letters of Credit are
canceled or terminated and all obligations to M&I are paid in full, unless
otherwise agreed to by M&I.
 
ARTICLE 7                      
 


 
DEFINITIONS
 
7.1 Definitions.  When used in this Loan Agreement, the following terms shall
have the meanings specified:
 
“Affiliate” shall mean any Person:  (a) that directly or indirectly controls, or
is controlled by, or is under common control with, Borrower or any Subsidiary;
(b) that directly or indirectly beneficially owns or holds five percent (5%) or
more of any class of voting stock of Borrower or any Subsidiary; (c) five
percent (5%) or more of the voting stock of which Person is directly or
indirectly beneficially owned or held by Borrower or any Subsidiary; (d) that is
an officer or director of Borrower or any Subsidiary; (e) of which an Affiliate
is an officer or director; or (f) who is related by blood, adoption or marriage
to an Affiliate.  The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Add-On” shall mean the following percentages for the following types of Loans
and fees, based upon the Borrower’s ratio of Total Funded Debt to EBITDA,
calculated on a consolidated basis:
 


Level:
Total Funded Debt to EBITDA Ratio:
Add-On for LIBOR Loans:
Commitment Fee:
I
greater than or equal to 2.5:1
2.50%
0.375%
II
less than 2.5.0:1, but greater than or equal to 2.0:1
2.25%
0.25%
III
less than 2.0:1, but greater than or equal to 1.5:1
1.90%
0.25%
IV
less than 1.5:1 but greater than or equal to 1.0:1
1.65%
0.25%
V
less than 1.0:1
1.50%
0.25%



 
The initial pricing shall be Level III.  Beginning with the date that the
quarterly financial statements and Officer’s Certificate is to be delivered to
M&I pursuant to Sections 5.4 (a) and 5.4(c) for the fiscal quarter ending on
[June 30, 2011], the Add-On and Commitment Fee shall be adjusted by reference to
the Total Funded Debt to EBITDA Ratio of Borrower at the end of the immediately
preceding fiscal quarter as determined, in the case of Total Funded Debt, on the
date of determination, and in the case of EBITDA, for the preceding four fiscal
quarters of Borrower and its consolidated Subsidiaries ending on the date of
determination.  Any change in the Add-On and Commitment Fee shall be effective
as of the first day of the calendar month following M&I’s receipt of the
quarterly financial statements and Officer’s Certificate required under Sections
5.4(a) and 5.4(c) of this Loan Agreement.  If the Borrower fails to deliver
timely the financial information required by Section 5.4(a) and the Officer’s
Certificate pursuant to Section 5.4(c), then for the period commencing on the
date such information was due through the date that is five days after the date
on which such information is delivered, the Add-On and Commitment Fee shall be
based on pricing Level I.
 
“Adjusted Interbank Rate” shall mean an annual rate with respect to any Interest
Period (rounded upwards, if necessary, to the nearest 1/100 of 1%), determined
pursuant to the following formula:
 
Adjusted Interbank Rate
=                                                   Interbank
Rate                                                                
 
1 - Interbank Reserve Requirement
 
“Automatic Event of Default” shall mean any one or more of the following:
 
(a) Borrower or any Subsidiary shall become insolvent or generally not pay, or
be unable to pay, or admit in writing its inability to pay, its debts as they
mature; or
 
(b) Borrower or any Subsidiary shall make a general assignment for the benefit
of creditors or to an agent authorized to liquidate any substantial amount of
its assets; or
 
(c) Borrower or any Subsidiary shall become the subject of an “order for relief”
within the meaning of the United States Bankruptcy Code, or shall file a
petition in bankruptcy, for reorganization or to effect a plan or other
arrangement with creditors; or
 
(d) Borrower or any Subsidiary shall have a petition or application filed
against it in bankruptcy or any similar proceeding, or shall have such a
proceeding commenced against it, and such petition, application or proceeding
shall remain unstayed or undismissed for a period of sixty (60) days or more, or
Borrower or any Subsidiary shall file an answer to such a petition or
application, admitting the material allegations thereof; or
 
(e) Borrower or any Subsidiary shall apply to a court for the appointment of a
receiver or custodian for any of its assets or properties, or shall have a
receiver or custodian appointed for any of its assets or properties, with or
without consent, and if appointed without consent, such receiver shall not be
discharged or dismissed within sixty (60) days after his appointment; or
 
(f) Borrower or any Subsidiary shall adopt a plan of complete liquidation of its
assets.
 
“Business Day” shall mean any day other than a Saturday, Sunday, public holiday
or other day when commercial banks in Wisconsin are authorized or required by
Law to close.
 
“Change in Control” shall mean (a) a change in the power to direct or cause the
direction of management and policies of Borrower, either directly or indirectly,
through the ownership of voting securities of Borrower or by contract or
otherwise or (b) any Person or group (within the meaning of Rule 13d-5, (as in
effect on the date hereof, under the Securities Exchange Act of 1934, as
amended) shall become the beneficial owner of more than 50% of the outstanding
capital stock of Borrower entitled to vote for the election of the board of
directors or (c) during any period of twelve consecutive months individuals who
at the beginning of such period constituted a majority of the board of directors
of Borrower (together with new directors whose election by such board or whose
nomination for the election by the shareholders of Borrower was approved by the
majority of the directors still in office who were either directors at the
beginning of such period or whose election was previously so approved) shall
cease for any reason to constitute a majority of the board of directors of
Borrower then in office or (d) any “Change of Control,” as defined in the
Prudential Agreement, has occurred.
 
“Closing Date” shall mean May 13, 2011 or such later date on which all of the
conditions precedent contained in Section 2.2 are satisfied or waived by M&I.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Default” shall mean any event which would constitute an Event of Default but
for the requirement that notice be given or time elapse or both.
 
“EBITDA” shall mean the sum of (i) Net Income plus, (ii) to the extent deducted
in the calculation of Net Income, (a) interest expense, (b) depreciation and
amortization expense, and (c) income tax expense; provided, however, such
expenses are acceptable to M&I in its discretion; and EBITDA will be further
adjusted to include EBITDA related to acquisitions which are permitted under
Section 4.4 of this Loan Agreement with adjustments made by Borrower and
approved by M&I and The Prudential Insurance Company of America in their
judgment (which approval shall not be unreasonably withheld), all as determined
for Borrower and its Subsidiaries on a consolidated basis for the four quarters
ending on the date of determination, without duplication, and in accordance with
GAAP applied on a consistent basis.
 
 “Environmental Laws” means any Law, including any common law, which relates to
or otherwise imposes liability or standards of conduct concerning discharges,
emissions, releases or threatened releases of noises, odors or any pollutants,
contaminants or hazardous or toxic wastes, substances or materials, into air,
water or groundwater, or land, or otherwise relating to the manufacture,
processing, generation, distribution, use, treatment, storage, disposal,
cleanup, transport or handling of pollutants, contaminants, or hazardous or
toxic wastes, substances or materials, including, but not limited to CERCLA as
amended, the Resource Conservation and Recovery Act of 1976, as amended, the
Toxic Substances Control Act of 1976, as amended, the Federal Water Pollution
Control Act Amendments of 1972, the Clean Water Act of 1977, as amended, the Oil
Pollution Act of 1990, as amended, any so-called “Superlien” law, and any other
similar Federal, state or local statutes.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and as in effect from time to time.
 
“Event of Default” shall mean any Automatic Event of Default or any Notice Event
of Default.
 
“Facilities” shall mean all real property and improvements now or hereafter
owned or occupied by Borrower or any of its Subsidiaries in the conduct of their
respective business.
 
“Fixed Charge Coverage Ratio” shall mean the relationship, expressed as a
numerical ratio of:
 
(a)           the result of (i) EBITDA, minus (i) income tax expense, minus (ii)
capital expenditures not financed with Indebtedness (other than with proceeds of
the Loans), minus (iii) the aggregate of cash dividends paid by Borrower to its
shareholders minus (iv) the aggregate purchase price paid, or other
consideration extended, by Borrower for purchases, redemptions, retirements or
other acquisitions by Borrower of any of its stock; to
 
(b)           the sum of (i) interest expense, plus (ii) principal payments
(including with respect to leases that have been or should be capitalized
according to GAAP),
 
all as determined for Borrower and its consolidated Subsidiaries for the four
quarter period ending on the date of determination, without duplication, and in
accordance with GAAP applied on a consistent basis.
 
“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America, applied by Borrower and its
Subsidiaries on a basis consistent with the preparation of Borrower’s most
recent financial statements furnished to M&I pursuant to Section 3.2 hereof.
 
“Indebtedness” shall mean all liabilities or obligations of Borrower or any
Subsidiary, whether primary or secondary or absolute or contingent:  (a) for
borrowed money or for the deferred purchase price of property or services
(excluding trade obligations incurred in the ordinary course of business, which
are not the result of any borrowing); (b) as lessee under leases that have been
or should be capitalized according to GAAP; (c) evidenced by notes, bonds,
debentures or similar obligations; (d) under any guaranty or endorsement (other
than in connection with the deposit and collection of checks in the ordinary
course of business), and other contingent obligations to purchase, provide funds
for payment, supply funds to invest in any Person, or otherwise assure a
creditor against loss; or (e) secured by any Liens on assets of either Borrower
or any Subsidiary, whether or not the obligations secured have been assumed by
Borrower or any Subsidiary.
 
“Interbank Rate” shall mean with respect to any Loan for any Interest Period,
the rate per annum equal to the rate (rounded upwards, if necessary, to the
nearest 1/16 of 1%) quoted as the rate at which dollar deposits in immediately
available funds are offered on the first Business Day of each calendar month in
the interbank Eurodollar market on or about 9:00 A.M. Milwaukee time for a
period of one (1) calendar month as determined by the British Bankers
Association and reported by a major news service selected by M&I (such as
Reuters or Bloomberg).  Each such determination shall be conclusive and binding
upon the parties hereto in the absence of demonstrable error.  M&I may change
the service providing such information at any time.
 
“Interbank Reserve Requirement” shall mean a percentage (expressed as a decimal)
equal to the aggregate reserve requirements in effect on the first day of each
calendar month (including all basic, supplemental, marginal and other reserves
and taking into account any transitional adjustments or other scheduled changes
in reserve requirements during each calendar month) specified for “Eurocurrency
Liabilities” under Regulation D of the Board of Governors of the Federal Reserve
System, or any other regulation of the Board of Governors which prescribes
reserve requirements applicable to “Eurocurrency Liabilities” as presently
defined in Regulation D, as then in effect, as applicable to the class or
classes of banks of which M&I is a member.  As of the date of this Loan
Agreement, the Interbank Reserve Requirement is 0%.
 
“Interest Period” shall mean a period commencing on the first day of any
calendar month and ending on the last day of that calendar month.
 
“Investment” shall mean:  (a) any transfer or delivery of cash, stock or other
property or value by such Person in exchange for Indebtedness, stock or any
other security of another Person; (b) any loan, advance or capital contribution
to or in any other Person; (c) any guaranty, creation or assumption of any
liability or obligation of any other Person; and (d) any investment in any fixed
property or fixed assets other than fixed properties and fixed assets acquired
and used in the ordinary course of the business of that Person.
 
“Law” shall mean any federal, state, local or other law, rule, regulation or
governmental requirement of any kind, and the rules, regulations, written
interpretations and orders promulgated thereunder.
 
“Letters of Credit” shall mean any letters of credit which are now or at any
time hereafter issued by M&I at the request and for the account of Borrower
pursuant to this Loan Agreement and which have not expired or been revoked or
terminated.
 
“LIBOR” shall mean an annual rate of interest equal to the Adjusted Interbank
Rate, which rate shall change on the first day of each calendar month.  Each
change in any rate of interest computed by reference to LIBOR shall take effect
on the first day of each calendar month.  In addition, any change in interest
rate due to a change in the Add-On for LIBOR Loans shall be made as set forth in
the definition of Add-On for LIBOR Loans contained in this Loan Agreement.
 
“LIBOR Loan” shall mean a Revolving Credit Loan bearing interest at a rate
determined by reference to LIBOR.
 
“Lien” shall mean, with respect to any asset:  (a) any mortgage, pledge, lien,
charge, security interest or encumbrance of any kind in respect of such asset or
(b) the interest of a vendor or lessor under any conditional sale agreement,
financing lease or other title retention agreement relating to such asset.
 
“Loan Agreement” shall mean this Amended and Restated Loan Agreement, together
with the Exhibits and Schedules attached hereto, as the same shall be amended
from time to time in accordance with the terms hereof.
 
“Loan Documents” shall mean the Loan Agreement, the Note and any other
agreements with respect to any of the Obligations.
 
“Loans” shall mean the Revolving Credit Loans.
 
“M&I” shall mean M&I Marshall & Ilsley Bank, a Wisconsin banking corporation.
 
“Net Income” for any period shall mean the gross revenues of Borrower and its
Subsidiaries for such period less all expenses and other proper charges
(including taxes on income), determined in accordance with GAAP on a
consolidated basis after eliminating earnings or losses attributable to
outstanding minority interests, but excluding in any event:
 
(a) any gains or losses on the sale or other disposition of investments or fixed
capital assets, and any taxes on such excluded gains and any tax deductions or
credits on account of any such excluded losses;
 
(b) the proceeds of any life insurance policy;
 
(c) net earnings and losses of any Subsidiary accrued prior to the date it
became a Subsidiary;
 
(d) net earnings and losses of any Person (other than a Subsidiary),
substantially all the assets of which have been acquired in any manner by the
Borrower or any Subsidiary, realized by such Person prior to the date of such
acquisition;
 
(e) net earnings and losses of any Person (other than a Subsidiary) with which
Borrower or a Subsidiary shall have consolidated or which shall have merged into
or with Borrower or a Subsidiary prior to the date of such consolidation or
merger;
 
(f) net earnings of any Person (other than a Subsidiary) in which the Borrower
or any Subsidiary has an ownership interest unless such net earnings shall have
actually been received by Borrower or such Subsidiary in the form of cash
distributions;
 
(g) any portion of the net earnings of any Subsidiary which for any reason is
unavailable for payment of dividends to Borrower or any other Subsidiary;
 
(h) earnings resulting from any reappraisal, revaluation or write-up of assets;
 
(i) any deferred or other credit representing any excess of the equity in any
Subsidiary at the date of acquisition thereof over the amount invested in such
Subsidiary;
 
(j) any gain arising from the acquisition of any securities of the Borrower or
any Subsidiary; and
 
(k) any reversal of any contingency reserve, which reversal is required to be
disclosed in the financial statements of the Borrower in accordance with GAAP,
except to the extent that provision for such contingency reserve shall have been
made from income arising during such period.
 
“Net Worth” shall mean the total amount of stockholders’ equity of Borrower and
its consolidated Subsidiaries as determined without duplication and in
accordance with GAAP consistently applied.
 
“Note” shall mean the Revolving Credit Note and all amendments and restatements
of any such note and all extensions, renewals or refinancings thereof and
substitutions therefor.
 
“Notice Event of Default” shall mean any one or more of the following:
 
(a) Borrower shall fail:  (i) to pay when due any installment of the principal
of the Note; or (ii) to pay when due any interest on the Note or any fee,
expense or other amount due under this Loan Agreement or the Note; or
 
(b) there shall be a default in the performance or observance of any of the
covenants and agreements contained in Article IV or Sections 5.1, 5.2, 5.4, 5.6,
5.10, 5.11, 5.13 or 5.14 of this Loan Agreement; or
 
(c) there shall be a default in the performance or observance of any of the
other covenants, agreements or conditions contained in this Loan Agreement or
the Note, and such default shall have continued for a period of thirty (30)
calendar days after written notice from M&I to Borrower specifying such default
and requiring it to be remedied; or
 
(d) any representation or warranty made by Borrower in this Loan Agreement or in
any document or financial statement delivered pursuant to this Loan Agreement
shall prove to have been false in any material respect as of the time when made
or given; or
 
(e) any final judgment shall be entered against Borrower or any Subsidiary
which, when aggregated with other final judgments against Borrower and its
Subsidiaries, exceeds $1,000,000 in amount, and shall remain outstanding and
unsatisfied, unbonded or unstayed after sixty (60) days from the date of entry
thereof; provided that no final judgment shall be included in the calculation
under this subsection to the extent that the claim underlying such judgment is
covered by insurance and defense of such claim has been tendered to and accepted
by the insurer without reservation; or
 
(f) (i) any Reportable Event (as defined in ERISA) shall have occurred which
constitutes grounds for the termination of any Plan by the PBGC or for the
appointment of a trustee to administer any Plan, or any Plan shall be terminated
within the meaning of Title IV of ERISA, or a trustee shall be appointed by the
appropriate court to administer any Plan, or the PBGC shall institute
proceedings to terminate any Plan or to appoint a trustee to administer any
Plan, or Borrower or any trade or business which together with Borrower would be
treated as a single employer under Section 4001 of ERISA shall withdraw in whole
or in part from a multi-employer Plan, and (ii) the aggregate amount of
Borrower’s liability for all such occurrences, whether to a Plan, the PBGC or
otherwise, may exceed $1,000,000, and such liability is not covered for the
benefit of Borrower or its Subsidiaries by insurance; or
 
(g) Borrower or any Subsidiary shall:  (i) fail to pay any amount of principal
or interest when due (whether by scheduled maturity, required prepayment,
acceleration or otherwise) under any Indebtedness (other than the Note or as
provided in (h) below) in an aggregate amount of $1,000,000 or more and such
failure shall continue after the applicable grace period, if any, specified in
any agreement or instrument relating to such Indebtedness; or (ii) fail to
perform or observe any term, covenant or condition on its part to be performed
or observed under any agreement or instrument relating to any such Indebtedness
in an aggregate amount of $1,000,000 or more when required to be performed or
observed, and such failure shall not be waived and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such failure to perform or observe is to accelerate, or to permit
acceleration of, with the giving of notice if required, the maturity of such
Indebtedness; or
 
(h) Borrower or any Subsidiary shall:  (i) fail to pay any amount of principal
or interest when due (whether by scheduled maturity, required prepayment,
acceleration or otherwise) under any Indebtedness to M&I (other than the Note)
and such failure shall continue after the applicable grace period, if any,
specified in any agreement or instrument relating to such Indebtedness; or
(ii) fail to perform or observe any term, covenant or condition on its part to
be performed or observed under any agreement or instrument relating to any such
Indebtedness to M&I when required to be performed or observed, and such failure
shall not be waived and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such failure to
perform or observe is to accelerate, or to permit acceleration of, with the
giving of notice if required, the maturity of such Indebtedness; or
 
(i) An “Event of Default” (as defined therein) under the Prudential Agreement
has occurred.
 
“Obligations” shall mean:  (a) the outstanding principal of, and all interest
on, the Note, and any renewals, extensions or refinancings thereof; (b) the
Borrower’s obligations with respect to all outstanding Letters of Credit and all
obligations of the Borrower under any Letter of Credit applications; (c) all
other debts, liabilities, obligations, covenants and agreements of Borrower
contained in this Loan Agreement and any Swap Agreements; and (d) any and all
other debts, liabilities and obligations of Borrower to M&I.
 
“PBGC” shall mean Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permitted Indebtedness” shall mean:  (a) Indebtedness of Borrower to M&I;
(b) purchase money Indebtedness secured by Purchase Money Liens, which
Indebtedness shall not exceed $1,000,000 per year on a non-cumulative
consolidated basis; (c) unsecured accounts payable and other unsecured
obligations of Borrower or any Subsidiary incurred in the ordinary course of
business of Borrower or any Subsidiary and not as a result of any borrowing; (d)
Indebtedness owed by the Borrower to a Subsidiary; (e) Indebtedness existing on
the Closing Date and set forth on Schedule 7.1 and refinancings thereof which
does not increase the principal amount thereof or accelerate the amortization
thereof; and (f) Indebtedness of Borrower in an aggregate principal amount not
to exceed $25,000,000 pursuant to the Prudential Agreement, provided that such
Indebtedness is unsecured and provided further that any amendments to the
Prudential Agreement shall require M&I’s consent (other than any amendment (1)
with respect to (i) the rate of interest on the Notes (as defined in the
Prudential Agreement), (ii) any fee payable with respect to the Notes (as
defined in the Prudential Agreement) or (iii) any other amounts payable under
the Prudential Agreement, the Notes (as defined in the Prudential Agreement) or
with respect thereto or (2) occurring or entered into as a result of the
application of paragraph 6J of the Prudential Agreement).
 
“Permitted Investments” shall mean:
 
(a) Investments in insured savings accounts and certificates of deposit;
 
(b) bankers’ acceptances if issued by a bank organized under the laws of the
United States of America or any state having a combined capital and surplus in
excess of $50,000,000 and having a maturity of not more than three months from
the date of acquisition;
 
(c) Investments in prime commercial paper, rated either P-1 by Moody’s Investors
Service or A-1 by Standard & Poor’s Rating Services, or “local rated” commercial
paper from M&I, maturing within one year of the date of acquisition;
 
(d) marketable obligations issued or guaranteed by the United States of America
or any agency thereof having a maturity of not more than one year from the date
of acquisition;
 
(e) Investments in money market instruments or funds;
 
(f) Investments in Subsidiaries and other Investments (i) in existence on the
Closing Date and, to the extent they consist of loans, refinancings thereof or
amendments or modifications thereto which do not have the effect of increasing
the principal amount thereof or accelerating the amortization thereof and (ii)
to the extent permitted under Section 4.4 of this Loan Agreement; and
 
(g) Loans to Subsidiaries.
 
“Permitted Liens” shall mean:
 
(a) Liens in favor of M&I;
 
(b) Liens for taxes, assessments, or governmental charges, or levies that are
not yet due and payable or that are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established;
 
(c) easements, restrictions, minor title irregularities and similar matters
which have no material adverse effect as a practical matter upon the ownership
and use of the affected property;
 
(d) Liens or deposits in connection with workmen’s compensation, unemployment
insurance, social security, ERISA or similar legislation or to secure customs’
duties, public or statutory obligations in lieu of surety, stay or appeal bonds,
or to secure performance of contracts or bids (other than contracts for the
payment of borrowed money) or deposits required by law as a condition to the
transaction of business or other liens or deposits of a like nature made in the
ordinary course of business;
 
(e) Purchase Money Liens securing purchase money Indebtedness which is permitted
hereunder; and
 
(f) Liens set forth on Schedule 7.1.
 
“Person” shall mean and include an individual, partnership, limited liability
entity, corporation, trust, unincorporated association and any unit, department
or agency of government.
 
“Plan” shall mean each pension, profit sharing, stock bonus, thrift, savings and
employee stock ownership plan established or maintained, or to which
contributions have been made, by Borrower or any Subsidiary or any trade or
business which together with Borrower or any Subsidiary would be treated as a
single employer under Section 4001 of ERISA.
 
“Prime Rate” shall mean the rate of interest adopted by M&I from time to time as
its base rate for interest determinations.
 
“Prime Rate Loan” shall mean a Revolving Credit Loan bearing interest at a rate
determined by reference to the Prime Rate.
 
“Prudential Agreement” shall mean that certain Note Agreement dated as of April
10, 2006, executed by Borrower and accepted by The Prudential Insurance Company
of America, Pruco Life Insurance Company, Pruco Life Insurance Company of New
Jersey, Security Benefit Life Insurance Company, Inc., American Skandia Life
Assurance Corporation, and Mutual of Omaha Insurance Company, as Noteholders, as
the same has been or may be amended, supplemented or otherwise modified from
time to time.
 
“Purchase Money Liens” shall mean Liens securing purchase money Indebtedness
incurred in connection with the acquisition of capital assets by Borrower or any
Subsidiary in the ordinary course of business, provided that such Liens do not
extend to or cover assets or properties other than those purchased in connection
with the purchase in which such Indebtedness was incurred and that the
obligation secured by any such Lien so created shall not exceed one hundred
percent (100%) of the cost of the property covered thereby.
 
“Revolving Credit Commitment” shall mean the commitment of M&I to make Revolving
Credit Loans to the Borrower up to a maximum principal amount of Forty Million
Dollars ($40,000,000) minus the undrawn face amount of outstanding Letters of
Credit.
 
“Revolving Credit Loans” shall mean the loans made from time to time to Borrower
by M&I pursuant to Section 1.1 of this Loan Agreement.
 
“Revolving Credit Note” shall mean a promissory note from Borrower to M&I
evidencing the Revolving Credit Loans and in substantially the form of Exhibit C
attached to this Loan Agreement and all amendments thereto and all amendments
and restatements thereof and all renewals, extensions or refinancings thereof.
 
“Revolving Credit Termination Date” shall mean the earlier of:  (a) May 31, 2015
and (b) the date that the Revolving Credit Commitment is terminated pursuant to
Section 6.1 of this Loan Agreement.
 
“Subsidiary” shall mean any corporation, limited liability company or other
Person, more than fifty percent (50%) of the outstanding stock or other equity
interests of which (of any class or classes, however designated, having ordinary
voting power for the election of at least a majority of the members of the board
of directors or other governing body of such corporation or other Person, other
than stock or equity interests having such power only by reason of the happening
of a contingency) shall at all time be owned by Borrower directly or through one
or more Subsidiaries.
 
“Swap Agreement” shall mean any agreement governing any transaction now existing
or hereafter entered into between Borrower and M&I or any of M&I’s subsidiaries
or affiliates or their successors, which is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.
 
“Total Funded Debt” shall mean (i) all Indebtedness for borrowed money
(including without limitation, Indebtedness evidenced by promissory notes,
bonds, debentures and similar interest-bearing instruments), plus (ii) all
purchase money Indebtedness, plus (iii) the principal portion of capital lease
obligations, plus (iv) the maximum amount which is available to be drawn under
Letters of Credit then outstanding, all as determined for Borrower and its
consolidated Subsidiaries as of the date of determination, without duplication,
and in accordance with GAAP applied on a consistent basis.
 
7.2 Interpretation.  The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined.  The words “hereof”,
“herein”, and “hereunder” as words of like import when used in this Loan
Agreement shall refer to this Loan Agreement as a whole and not to any
particular provision of this Loan Agreement.  Where the character or amount of
any asset or liability or item of income or expense is required to be determined
or any consolidation or other accounting computation is required to be made for
the purposes of this Loan Agreement, it shall be done in accordance with GAAP
except where such principles are inconsistent with the specific provisions of
this Loan Agreement.
 
ARTICLE 8                      
 


 
MISCELLANEOUS
 
8.1 Expenses and Attorneys’ Fees.  Borrower shall pay all reasonable fees and
expenses incurred by M&I and any loan participants, including the reasonable
fees of counsel including in-house counsel, in connection with the preparation,
issuance, maintenance and amendment of this Loan Agreement and the Note and the
consummation of the transactions contemplated by this Loan Agreement, and the
administration, protection and enforcement of M&I’s rights under this Loan
Agreement, the Note and the other Loan Documents, including without limitation
the protection and enforcement of such rights in any bankruptcy, reorganization
or insolvency proceeding involving Borrower, both before and after
judgment.  Borrower further agrees to pay on demand all internal audit fees and
accountants’ fees incurred by M&I in connection with the maintenance and
enforcement of this Loan Agreement, the Note, or any collateral security.
 
8.2 Assignability; Successors.  Borrower’s rights and liabilities under this
Loan Agreement are not assignable or delegable, in whole or in part, without the
prior written consent of M&I.  The provisions of this Loan Agreement shall inure
to the benefit of and be binding upon the permitted successors and assigns of
the parties.
 
8.3 Survival.  All agreements, representations and warranties made in this Loan
Agreement or in any document delivered pursuant to this Loan Agreement shall
survive the execution and delivery of this Loan Agreement, the issuance of the
Note and the delivery of any such document.
 
8.4 Governing Law.  This Loan Agreement, the Note, and the other instruments,
agreements and documents issued pursuant to this Loan Agreement shall be
governed by, and construed and interpreted in accordance with, the Laws of the
State of Wisconsin applicable to agreements made and wholly performed within
such state.
 
8.5 Counterparts; Headings.  This Loan Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same agreement.  The table of contents
and article and section headings in this Loan Agreement are inserted for
convenience of reference only and shall not constitute a part of this Loan
Agreement.  Executed copies of the signature pages of this Agreement and the
other Loan Documents sent by facsimile or transmitted electronically in either
Tagged Image Format Files (“TIFF”), Portable Document Format (“PDF”), or any
similar format, shall be treated as originals, fully binding and with full legal
force and effect, and the parties waive any rights they may have to object to
such treatment.  Any party delivering an executed counterpart of this Agreement
or any other Loan Document by facsimile or transmitted electronically in TIFF,
PDF or similar format, also shall deliver a manually executed counterpart of
this Agreement and such other Loan Documents but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement or any other Loan Document.
 
8.6 Entire Agreement.  This Loan Agreement, the Note, the Loan Documents and the
other documents referred to herein and therein contain the entire understanding
of the parties with respect to the subject matter hereof.  There are no
restrictions, promises, warranties, covenants or undertakings other than those
expressly set forth in this Loan Agreement.  This Loan Agreement supersedes all
prior negotiations, agreements and undertakings between the parties with respect
to such subject matter.
 
8.7 Notices.  All communications or notices required or permitted by this Loan
Agreement shall be in writing and shall be deemed to have been given:  (a) upon
delivery if hand delivered; or (b) two (2) Business Days following deposit in
the United States mail, postage prepaid, or with a nationally recognized
overnight commercial carrier, airbill prepaid; or (c) upon transmission if by
facsimile, and each such communication or notice shall be addressed as follows,
unless and until any party notifies the other in accordance with this Section
8.7 of a change of address:
 
If to Borrower:                                                      Twin Disc,
Incorporated
1328 Racine Street
Racine, WI  53403
Attention:  Vice President - Finance
Fax No.:  (262) 638-4481
 
If to M&I:                                                      M&I Marshall &
Ilsley Bank
770 North Water Street
Milwaukee, WI 53202
Attention:  Gina Peter
Fax No.:  (414) 765-7625
 
with a copy to:
 
Quarles & Brady LLP
411 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attention:  Ann M. Murphy
Fax No.:  (414) 978-8825
 
8.8 Amendment.  No amendment of this Loan Agreement shall be effective unless in
writing and signed by Borrower and M&I.
 
8.9 Taxes.  If any transfer or documentary taxes, assessments or charges levied
by any governmental authority shall be payable by reason of the execution,
delivery or recording of this Loan Agreement, the Note or any other document or
instrument issued or delivered pursuant to this Loan Agreement, Borrower shall
pay all such taxes, assessments and charges, including interest and penalties,
and hereby indemnifies M&I against any liability therefor.
 
8.10 Severability.  Any provision of this Loan Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Loan Agreement in such jurisdiction or affecting
the validity or enforceability of any provision in any other jurisdiction.
 
8.11 Indemnification.  Borrower hereby indemnifies, agrees to defend and holds
M&I harmless from and against all loss, liability, damage and expense, including
reasonable costs associated with administrative and judicial proceedings and
reasonable attorneys’ fees, suffered or incurred by M&I on account
of:  (i) Borrower’s or any Subsidiary’s failure to comply with any Environmental
Law, or any order of any regulatory or administrative authority with respect
thereto; (ii) any release of petroleum products or hazardous materials or
substances on, upon or into real property owned, operated or controlled by
Borrower or any Subsidiary; and (iii) any and all damage to natural resources or
real property or harm or injury to Persons resulting or alleged to have resulted
from any failure to comply or any release of petroleum products or hazardous
materials or substances as described in clauses (i) and (ii) above.  All
indemnities set forth in this Loan Agreement shall survive the execution and
delivery of this Loan Agreement and the Note and the making and repayment of the
Loans.
 
8.12 Participation.  M&I may, at any time and from time to time, grant to any
bank or banks a participation in any part of the Loans.  All of the
representations, warranties and covenants of Borrower in this Loan Agreement are
also made to any participant with the same force and effect as if expressly so
made.
 
8.13 Inconsistent Provisions.  The provisions of the Note and this Loan
Agreement are not intended to supersede the provisions of each other or this
Loan Agreement, but shall be construed as supplemental to this Loan Agreement
and to each other.  In the event of any inconsistency between the provisions of
the Note and this Loan Agreement, it is intended that the provisions of this
Loan Agreement shall control.
 
8.14 WAIVER OF RIGHT TO JURY TRIAL.  M&I AND BORROWER ACKNOWLEDGE AND AGREE THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS LOAN AGREEMENT OR THE NOTE OR WITH
RESPECT TO THE TRANSACTION CONTEMPLATED HEREBY WOULD BE BASED UPON DIFFICULT AND
COMPLEX ISSUES AND, THEREFORE, THE PARTIES AGREE THAT ANY LAWSUIT ARISING OUT OF
ANY SUCH CONTROVERSY SHALL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.
 
8.15 TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE PERFORMANCE BY BORROWER OF
THE OBLIGATIONS SET FORTH IN THIS LOAN AGREEMENT AND THE NOTE.
 
8.16 SUBMISSION TO JURISDICTION; SERVICE OF PROCESS.  AS A MATERIAL INDUCEMENT
TO M&I TO ENTER INTO THIS LOAN AGREEMENT:
 
(a) THE BORROWER AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY MANNER RELATING
TO OR ARISING OUT OF THIS AGREEMENT OR THE NOTE MAY BE BROUGHT ONLY IN COURTS OF
THE STATE OF WISCONSIN LOCATED IN MILWAUKEE COUNTY OR THE FEDERAL COURT FOR THE
EASTERN DISTRICT OF WISCONSIN AND THE BORROWER CONSENTS TO THE JURISDICTION OF
SUCH COURTS.  THE BORROWER WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH COURT AND ANY RIGHT IT MAY HAVE NOW OR HEREAFTER HAVE TO
CLAIM THAT ANY SUCH ACTION OR PROCEEDING IS IN AN INCONVENIENT COURT; and
 
(b) The Borrower consents to the service of process in any such action or
proceeding by certified mail sent to the address specified in Section 8.7.
 
(c) Nothing contained herein shall affect the right of M&I to serve process in
any other manner permitted by law or to commence an action or proceeding in any
other jurisdiction.
 
8.17 USA Patriot Act.  M&I hereby notifies Borrower and each of its Subsidiaries
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies Borrower and each of
its Subsidiaries, which information includes the name and address of Borrower
and each of its Subsidiaries and other information that will allow M&I to
identify Borrower and each of its Subsidiaries in accordance with the Patriot
Act and Borrower agrees to provide such information.
 


 

 
QB\12759948.5
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement as of
the day and year first above written.
 
TWIN DISC, INCORPORATED
 
By:       _______________                                                         
Its:       _______________                                                         
 


 


 

[Signature Page to Amended and Restated Loan Agreement]
S-
QB\12759948.5
 
 

--------------------------------------------------------------------------------

 

M&I MARSHALL & ILSLEY BANK
 
By:  _______________                                                              
Its:     _______________                                                      
 
By:    _______________                                                       
Its:  _______________                                                         
 



[Signature Page to Amended and Restated Loan Agreement]
S-
QB\12759948.5
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.1


Borrower’s Subsidiaries and the Borrower’s Percentage Ownership of Each




SUBSIDIARY
BORROWER’S OWNERSHIP
1. Twin Disc International, S.A. (a Belgian corporation)
 
100%
2. Twin Disc S.R.L. (an Italian corporation)
 
100%
3. Rolla SP Propellers S.A. (a Swiss corporation)
 
100%
4. Vetus Italia S.R.L. (an Italian corporation)
 
100%
5. Technodrive S.A.R.L. (a French corporation)
 
100%
6. Boat Equipment Ltd. (a Malta corporation)
 
100%
7. Twin Disc (Pacific) Pty. Ltd. (an Australian corporation)
 
100%
8. Twin Disc (Far East) Ltd. (a Delaware corporation operating in Singapore)
 
100%
9. Twin Disc (Far East) Pte. Ltd. (a Singapore corporation)
 
100%
10. Twin Disc Power Transmission Pvt. Ltd. (an Indian corporation)
 
100%
11. Mill-Log Equipment Co., Inc. (an Oregon corporation)
 
100%
12. Mill-Log Marine, Inc. (an Oregon corporation)
 
100%
13. Mill-Log Wilson Equipment Ltd. (a Canadian corporation)
 
100%
14. Twin Disc Southeast Inc. (a Florida corporation)
 
100%
15. Twin Disc Japan (a Japanese corporation)
 
100%
16. Twin Disc Nico Co. Ltd. (a Japanese corporation)
 
66%





SCHEDULE 3.6


Litigation


None



QB\12759948.5
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.12


Dump Sites


Plant 3 Broach Pit.  The Borrower has identified oil and VOC contamination of
soil and groundwater immediately beneath the building identified as Plant
3.  This contamination is believed to be attributable to operation of the broach
prior to December of 1995.  The Borrower is engaged in ongoing site
investigation and remediation under the auspices of the Wisconsin Department of
Natural Resources (“WDNR”), principally involving pumping of contaminated
groundwater.


Plant 3 Coolant Release.  The Borrower has identified VOC contamination of soil
at Plant 3 relating to an historical coolant release.  The Borrower is engaged
in ongoing site investigation and sampling on a semi-annual basis, under the
auspices of the WDNR.  The Borrower is in the process of determining whether
further investigation is warranted as to the extent and degree of any vapor
intrusion at the site.









QB\12759948.5
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.13


Tanks




The Borrower has several aboveground storage tanks (ASTs) at its Plant 1
location.  The ASTs are located in the waste storage room and contain waste
coolant/washing solution, waste oil, and a series of tanks utilized for the
make-up of fresh coolant.


The Borrower has approximately 22 ASTs at its Plant 3 site, ranging in size from
450 gallons up to approximately 2,250 gallons.  Included in these 22 tanks are
nine 600-gallon storage tanks utilized for the storage of bulk liquids.  These
nine ASTs contain:


M1 -
DTE 25 Lube Oil
M2 -
Omnicron Cutting Oil
M3 -
Metcut G Cutting fluid
M4 -
Delvac 10W Engine Oil
M5 -
Velocite 6 Hydraulic Fluid
M6 -
MobilMet Nu Cutting Oil
M1B -
DTE 25 Lube Oil
M2B -
Omnicron Cutting Oil
M3B -
Metcut G Cutting Fluid



The remaining Plant 3 ASTs contain waste coolant/washing solution, waste oil,
and a series of tanks utilized for the make-up of fresh coolant.


The Borrower also maintains a 2,425-gallon diesel fuel tank located at its
research and development facility.



QB\12759948.5
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.14


Other Environmental Conditions




None.



QB\12759948.5
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.15


Environmental Judgments, Decrees and Orders




None.



QB\12759948.5
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.1


Existing Indebtedness and Liens


Indebtedness of the Company and its Subsidiaries existing on the Closing Date is
as follows:



   
Available
Outstanding
 
Name of Lender
Funds
April 29, 2011
       
Twin Disc,
Prudential
$17,857,143
$17,857,143
Incorporated
(senior note)
                   
Twin Disc
ING Brussels
€2,628,000
None
International SA
(line of credit)
                   
Rolla SP
CreditSuisse
CHF650,000
None
Propellers SA
(line of credit)
                   
Twin Disc
Standard Chartered Bank
$1,500,000
$853,109
 (Far East) Ltd.
(guarantees)
     
Standard Chartered Bank
SG$800,000
None
 
(line of credit)
           
Twin Disc SRL
CR Cento (Technodrive
N/A
€188,571
 
Notes Payable)
     
Various (BCS capital
N/A
€122,996
 
leases)
     
Various (Technodrive
 
€332,763
None
       
overdraft protection)
     
Various (BCS overdraft
€427,763
None
 
protection)
           
Twin Disc
Various
N/A
$A80,751
(Pacific) Pty. Ltd.
(capital leases)
   





Liens of the Company and its Subsidiaries existing on the Closing Date are as
follows:


Debenture registered in the amount of SG$3,500,000 executed by Twin Disc (Far
East) Ltd. covering the assets of Twin Disc (Far East) Ltd.









QB\12759948.5
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


SECRETARY’S CERTIFICATE


The undersigned does hereby certify that:
 
1.           I am the duly elected, qualified and acting Secretary of Twin Disc,
Incorporated, a Wisconsin corporation (the “Company”).
 
2.           The resolutions attached hereto have been duly adopted by the board
of directors of the Company, have not in any way been rescinded or amended and
have been in full force and effect at all times since their adoption up to and
including the date hereof and are now in full force and effect.
 
3.           Attached hereto is a true, complete and correct copy of the
articles of incorporation of the Company, which have been duly adopted by the
Company, have not in any way been rescinded or amended since adoption of the
most recent amendment attached hereto, and which continue in full force and
effect.
 
4.           Attached hereto is a true, complete and correct copy of the bylaws
of the Company, which have been duly adopted by the Company, have not in any way
been rescinded or amended since adoption of the most recent amendment attached
hereto, and which continue in full force and effect.
 
5.           Each of the person(s) named below presently hold(s) the office in
the Company set forth next to such person’s name and next to that is a genuine
specimen of such person’s signature.
 
Name                                           Title                                                      Sample
Signature
_______________    Vice President-Finance and       _______________
 
                    Treasurer                                           
 
_______________    Vice President-Administration      _______________  
 
                    & Secretary                                           
 
6.           This certificate is delivered to M&I Marshall & Ilsley Bank (“M&I”)
pursuant to that certain Amended and Restated Loan Agreement dated as of May
___, 2011, as amended from time to time, by and between the Company and
M&I.  M&I is entitled to rely on this certificate until canceled or amended by
delivery to M&I of a further certificate of the Secretary or an Assistant
Secretary of the Company.
 
Executed as of May ___, 2011.
 


_______________
Secretary

QB\12759948.5
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
 
OFFICER’S CERTIFICATE
 
M&I Marshall & Ilsley Bank
 
Attention:  Gina A. Peter
 
770 North Water Street
 
Milwaukee, Wisconsin 53202
 
Re:           Twin Disc, Incorporated
 
Gentlemen:
 
This Officer’s Certificate is delivered to you pursuant to the terms of an
Amended and Restated Loan Agreement dated as of May ___, 2011, as amended (as
amended, the “Loan Agreement”) between Twin Disc, Incorporated (the “Borrower”)
and M&I Marshall & Ilsley Bank (“M&I”).  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to them in the Loan
Agreement.
 
The undersigned hereby represents and warrants on behalf of the Borrower (and
not in his individual capacity) to M&I that:
 
1.           The undersigned is an officer of the Borrower and is duly
authorized to execute and deliver this Officer’s Certificate.
 
2.           The representations and warranties of the Borrower contained in the
Loan Agreement are true and accurate in all material respects on and as of the
date of this Officer’s Certificate.
 
3.           No Default or Event of Default under the Loan Agreement has
occurred and is continuing.1
 
4.           Enclosed with this certificate are the financial statements
described in Section 5.4(a) [or: 5.4(b)] of the Loan Agreement for the quarter
[or: year] ended __________________, 20__ (the “Financials”).  To the best of
our knowledge, the Financials were prepared in accordance with generally
accepted accounting principles and fairly present, in all material respects, the
financial condition and results of operations of the Borrower and an its
Subsidiaries as of the date of, and for the period covered by, the Financials,
subject to audit and normal year-end adjustments.2
 
5.           As determined pursuant to the Loan Agreement and based on the
consolidated Financials for the Borrower and all consolidated Subsidiaries:
 
A.
the Total Funded Debt to EBITDA Ratio as of ____________________, 20___ is:
__________:1.0
 
the maximum Total Funded Debt to EBITDA Ratio covenant is 3.00 to 1.00 at the
end of each fiscal quarter.
 
B.
the Net Worth as of _________, 20___ is:
$_______________
 
the Net Worth covenant is $104,178,000 plus 35% of the positive consolidated Net
Income for each fiscal quarter from and after December 31, 2010 on a cumulative
basis.
[any adjustment for pension liabilities permitted by Section 5.13(a) is
$______________.]
 
 
C.
the EBITDA as of ____________________, 20___ is:
 
$_______________
 
the EBITDA covenant is at least $11,000,000 at the end of each fiscal quarter
based upon the four fiscal quarters then ended.
 
 








--------------------------------------------------------------------------------

 
1           If a Default or an Event of Default exists, specify (a) the facts
and circumstances of such Default or Event of Default, and (b) the actions that
the Borrower has taken, is taking or proposes to take to remedy such Default or
Event of Default.
 
2           For the certificate delivered with the annual financial statements,
delete the phrase “subject to audit and normal year-end adjustments.”

QB\12759948.5
 
 

--------------------------------------------------------------------------------

 

Dated: ___________, 20___.
 
TWIN DISC, INCORPORATED
 
By:   _______________                                                                        
 
Its:  Vice President-Finance, Chief Financial Officer 
 
          and
Treasurer                                                                           
 





[Signature Page to Officer’s Certificate]
QB\12759948.5
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT C
 
 
REVOLVING CREDIT NOTE
 
 


 
$40,000,000.00                                                                                                           Milwaukee,
Wisconsin
May 13, 2011


FOR VALUE RECEIVED, TWIN DISC, INCORPORATED, a Wisconsin corporation (the
“Borrower”), hereby promises to pay to the order of M&I MARSHALL & ILSLEY BANK,
a Wisconsin banking corporation (“M&I”), on the Revolving Credit Termination
Date (as defined in the Loan Agreement referred to below) (or such earlier
maturity date resulting from acceleration) the principal sum of FORTY MILLION
DOLLARS ($40,000,000.00) or such lesser amount of revolving credit loans which
are owing from the Borrower to M&I under the Revolving Credit Commitment
provided for in the Loan Agreement.
 
The unpaid principal shall bear interest from the date hereof until paid at an
annual rate, computed on a 365/360 basis; that is, by applying the ratio of the
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding.  All interest payable under the Loan Agreement and this Note is
computed using this method.  This calculation method results in a higher
effective interest rate than the numeric interest rate stated in the Loan
Agreement or in this Note.  Interest accrued on the outstanding principal
balance shall be payable on the last day of each month, commencing on May 31,
2011, and continuing thereafter until the outstanding principal balance is
repaid in full, with all accrued interest paid with the final payment of
principal.  Interest will be payable in the amounts in accordance with the terms
of the Loan Agreement.  The Borrower hereby agrees to pay such interest.
 
In the event that any amount of the principal of, or interest on, this Note is
not paid when due (whether at stated maturity, by acceleration or otherwise),
the entire principal amount outstanding under this Note shall bear interest at
the annual rate equal to the rate otherwise in effect under the Loan Agreement
plus an additional three percent (3%) from the due date until all such overdue
amounts have been paid in full.
 
Payments of both principal and interest and other amounts due hereunder are to
be made in lawful money of the United States of America at the offices of M&I
Marshall & Ilsley Bank, Attention:  Commercial Loan Department, 770 North Water
Street, Wisconsin 53202, or at such other place as the holder shall designate in
writing to the maker.
 
The makers and all endorsers hereby severally waive presentment for payment,
protest and demand, notice of protest, demand and of dishonor and nonpayment of
this Note.  The Borrower hereby agrees to pay all reasonable fees and expenses
incurred by M&I or any subsequent holder, including the reasonable fees of
counsel, in connection with the protection and enforcement of the rights of M&I
or any subsequent holder of this Note, including without limitation, the
collection of any amounts due under this Note and the protection and enforcement
of such rights in any bankruptcy, reorganization or insolvency proceedings
involving the Borrower, both before and after judgment.
 
This Note constitutes the Revolving Credit Note described in that certain
Amended and Restated Loan Agreement (the “Loan Agreement”) dated as of the date
hereof by and between M&I and the Borrower to which Loan Agreement reference is
hereby made for a statement of the terms and conditions under which the
Revolving Credit Loans evidenced hereby may be made and a description of the
terms and conditions upon which this Note may be prepaid in whole or in
part.  In case an Event of Default, as defined in the Loan Agreement, shall
occur, the entire unpaid principal and accrued interest may be automatically due
and payable or may be declared due and payable as provided in the Loan
Agreement.
 
TWIN DISC, INCORPORATED
 
By:  _______________                                                                         
Its:  Vice President-Finance, Chief Financial Officer
          and
Treasurer                                                                           

[Signature Page to Officer’s Certificate]
QB\12759948.5
 
 

--------------------------------------------------------------------------------

 
